TABLE OF CONTENTS

Exhibit 10.40

 

--------------------------------------------------------------------------------

 

CHIPPAC, INC.

Issuer

 

2.50% Convertible Subordinated Notes

Due June 1, 2008

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of May 28, 2003

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

Trustee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CROSS-REFERENCE TABLE

 

TIA
Section

--------------------------------------------------------------------------------

      

Indenture
Section

--------------------------------------------------------------------------------

310(a)(1)

       8.10

       (a)(2)

       8.10

       (a)(3)

       N.A.

       (a)(4)

       N.A.

       (b)

       8.08; 8.10

       (c)

       N.A.

311(a)

       8.11

       (b)

       8.11

       (c)

       N.A.

312(a)

       2.06

       (b)

       12.03

       (c)

       12.03

313(a)

       8.06

       (b)(1)

       N.A.

       (b)(2)

       8.06

       (c)

       12.02

       (d)

       8.06

314(a)

       4.02; 12.02

       (b)

       N.A.

       (c)(1)

       12.04

       (c)(2)

       12.04

       (c)(3)

       N.A.

       (d)

       N.A.

       (e)

       12.05

315(a)

       8.01

       (b)

       8.05; 12.02

       (c)

       8.01

       (d)

       8.01

       (e)

       7.11

316(a)(last sentence)

       12.06

       (a)(1)(A)

       7.05

       (a)(1)(B)

       7.04

       (a)(2)

       N.A.

       (b)

       7.07

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

317(a)(1)

        7.08

       (a)(2)

        7.09

       (b)

        2.05

318(a)

        12.01

 

N.A. means Not Applicable.

 

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of the Indenture.

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1      Definitions and Incorporation by Reference     

SECTION 1.01.    Definitions.

   1

SECTION 1.02.    Other Definitions.

   8

SECTION 1.03.    Incorporation by Reference of Trust Indenture Act

   9

SECTION 1.04.    Rules of Construction

   10 ARTICLE 2      The Securities     

SECTION 2.01.    Form and Dating

   10

SECTION 2.02.    Execution and Authentication

   11

SECTION 2.03.    Registrar, Paying Agent and Conversion Agent

   12

SECTION 2.04.    Maintenance of Office or Agency

   12

SECTION 2.05.    Paying Agent To Hold Money in Trust

   13

SECTION 2.06.    Securityholder Lists

   13

SECTION 2.07.    Transfer and Exchange

   13

SECTION 2.08.    Additional Transfer and Exchange Requirements.

   14

SECTION 2.09.    CUSIP Numbers

   20

SECTION 2.10.    Replacement Securities

   21

SECTION 2.11.    Outstanding Securities

   21

SECTION 2.12.    Temporary Securities

   21

SECTION 2.13.    Cancellation

   22

SECTION 2.14.    Defaulted Interest

   22 ARTICLE 3      [Reserved]      ARTICLE 4      Covenants     

SECTION 4.01.    Payment of Securities

   22

SECTION 4.02.    SEC Reports

   22

SECTION 4.03.    Compliance Certificates

   23

SECTION 4.04.    Further Instruments and Acts

   23

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.05.    Maintenance of Corporate Existence

   23

SECTION 4.06.    Payment of Additional Interest

   23

SECTION 4.07.    Purchase of Securities at Option of the Holder upon Change of
Control

   23

SECTION 4.08.    Effect of Change of Control Purchase Notice

   26

SECTION 4.09.    Deposit of Change of Control Purchase Price

   27

SECTION 4.10.    Securities Purchased in Part

   27

SECTION 4.11.    Compliance with Securities Laws upon Purchase of Securities

   27

SECTION 4.12.    Repayment to the Company

   28

SECTION 4.13.    Offer to Purchase by Third Party

   28 ARTICLE 5      Conversion     

SECTION 5.01.    Conversion Privilege

   28

SECTION 5.02.    Conversion Procedure

   29

SECTION 5.03.    Fractional Shares

   30

SECTION 5.04.    Taxes on Conversion

   30

SECTION 5.05.    Company To Provide Stock

   30

SECTION 5.06.    Adjustment of Conversion Price

   31

SECTION 5.07.    No Adjustment

   36

SECTION 5.08.    Adjustment for Tax Purposes

   36

SECTION 5.09.    Notice of Adjustment

   36

SECTION 5.10.    Notice of Certain Transactions

   36

SECTION 5.11.    Effect of Reclassification, Consolidation, Merger or Sale on
Conversion Privilege

   37

SECTION 5.12.    Trustee’s Disclaimer

   38

SECTION 5.13.    Voluntary Reduction

   38 ARTICLE 6      Successor Companies     

SECTION 6.01.    When Company May Merge or Transfer Assets

   38 ARTICLE 7      Defaults and Remedies     

SECTION 7.01.    Events of Default

   39

SECTION 7.02.    Acceleration

   41

SECTION 7.03.    Other Remedies

   41

SECTION 7.04.    Waiver of Past Defaults

   41

SECTION 7.05.    Control by Majority

   41

SECTION 7.06.    Limitation on Suits

   42

SECTION 7.07.    Rights of Holders to Receive Payment

   42

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.08. Collection Suit by Trustee

   42

SECTION 7.09. Trustee May File Proofs of Claim

   42

SECTION 7.10. Priorities

   43

SECTION 7.11. Undertaking for Costs

   43 ARTICLE 8 Trustee

SECTION 8.01. Duties of Trustee

   44

SECTION 8.02. Rights of Trustee

   45

SECTION 8.03. Individual Rights of Trustee

   46

SECTION 8.04. Trustee’s Disclaimer

   46

SECTION 8.05. Notice of Defaults

   46

SECTION 8.06. Reports by Trustee to Holders

   46

SECTION 8.07. Compensation and Indemnity

   46

SECTION 8.08. Replacement of Trustee

   47

SECTION 8.09. Successor Trustee by Merger

   48

SECTION 8.10. Eligibility; Disqualification

   48

SECTION 8.11. Preferential Collection of Claims Against Company

   48 ARTICLE 9 Discharge of Indenture

SECTION 9.01. Satisfaction and Discharge of Indenture

   49

SECTION 9.02. Application of Trust Money

   49

SECTION 9.03. Repayment to Company

   50

SECTION 9.04. Reinstatement

   50 ARTICLE 10 Amendments

SECTION 10.01. Without Consent of Holders

   50

SECTION 10.02. With Consent of Holders

   51

SECTION 10.03. Compliance with Trust Indenture Act

   52

SECTION 10.04. Revocation and Effect of Consents and Waivers

   52

SECTION 10.05. Notation on or Exchange of Securities

   53

SECTION 10.06. Trustee To Sign Amendments

   53

SECTION 10.07. Payment for Consent

   53 ARTICLE 11 Subordination

SECTION 11.01. Agreement To Subordinate

   53

SECTION 11.02. Liquidation, Dissolution, Bankruptcy

   53

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11.03. Default on Senior Indebtedness

   54

SECTION 11.04. Acceleration of Payment of Securities

   55

SECTION 11.05. When Distribution Must Be Paid Over

   55

SECTION 11.06. Subrogation

   55

SECTION 11.07. Relative Rights

   56

SECTION 11.08. Subordination May Not Be Impaired by Company

   56

SECTION 11.09. Rights of Trustee and Paying Agent

   56

SECTION 11.10. Distribution or Notice to Representative

   56

SECTION 11.11. Article 11 Not To Prevent Events of Default or Limit Right To
Accelerate

   56

SECTION 11.12. Trustee Entitled To Rely

   57

SECTION 11.13. Trustee To Effectuate Subordination

   57

SECTION 11.14. Trustee Not Fiduciary for Holders of Senior Indebtedness

   57

SECTION 11.15. Reliance by Holders of Senior Indebtedness on Subordination
Provisions

   57 ARTICLE 12 Miscellaneous

SECTION 12.01. Trust Indenture Act Controls

   58

SECTION 12.02. Notices

   58

SECTION 12.03. Communication by Holders with Other Holders

   58

SECTION 12.04. Certificate and Opinion as to Conditions Precedent

   59

SECTION 12.05. Statements Required in Certificate or Opinion

   59

SECTION 12.06. When Securities Disregarded

   59

SECTION 12.07. Rules by Trustee, Paying Agent and Registrar

   59

SECTION 12.08. Legal Holidays

   59

SECTION 12.09. Governing Law

   60

SECTION 12.10. No Recourse Against Others

   60

SECTION 12.11. Successors

   60

SECTION 12.12. Multiple Originals

   60

SECTION 12.13. Table of Contents; Headings

   60

Exhibit A—Form of Security

    

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INDENTURE dated as of May 28, 2003, between ChipPAC, Inc., a Delaware
corporation (the “Company”), and U.S. Bank National Association, a national
banking association, as trustee hereunder (the “Trustee”).

 

Both parties agree as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 2.50% Convertible
Subordinated Notes Due June 1, 2008 (the “Securities”).

 

ARTICLE 1

 

Definitions and Incorporation by Reference

 

SECTION 1.01. Definitions.

 

“Additional Interest” has the meaning specified in Section 5 of the Registration
Rights Agreement. All references herein to interest accrued or payable as of any
date shall include any Additional Interest accrued or payable as of such date as
provided in the Registration Rights Agreement.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary that are applicable to such transfer or exchange.

 

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate borne
by the Securities, compounded annually) of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended).

 

“Bank Indebtedness” means all Obligations pursuant to the Credit Agreement.

 

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board.

 

“Business Day” means each day which is not a Legal Holiday.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2

 

“Capital Lease Obligation” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

 

“Certificated Security” means a Security that is in substantially the form
attached hereto as Exhibit A and that does not include the information or the
schedule called for by footnotes 1, 3 and 4 thereof.

 

“Closing Price” on any Trading Day with respect to the per share price of common
stock means the last reported sales price regular way or, in case no such
reported sale takes place on such Trading Day, the average of the reported
closing bid and asked prices regular way, in either case on The New York Stock
Exchange or, if the common stock is not listed or admitted to trading on The New
York Stock Exchange, on the principal national securities exchange on which the
common stock is listed or admitted to trading or, if not listed or admitted to
trading on any national securities exchange, on the National Association of
Securities Dealers Automated Quotations National Market System or, if the common
stock is not listed or admitted to trading on any national securities exchange
or quoted on such National Market System, the average of the closing bid and
asked prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm that is selected from time to time by the Company for that
purpose and is reasonably acceptable to the Trustee.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Class A common stock of the Company, par value $.01 per
share, as it exists on the date of this Indenture and any shares of any class or
classes of capital stock of the Company resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Company and which are not subject to redemption
by the Company; provided, however, that if at any time there shall be more than
one resulting class, the shares of each class then so issuable on conversion of
Securities shall be substantially in the proportion which the total number of
shares of such class resulting from all such reclassifications bears to the
total number of shares of all such classes resulting from such
reclassifications.

 

“Company” means ChipPAC, Inc., a Delaware corporation, and its successors.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3

 

“Corporate Trust Office” means the principal corporate trust office of the
Trustee at 180 East Fifth Street, St. Paul, MN 55101, or such other office,
designated by the Trustee by written notice to the Company and approved by the
Company, at which at any particular time its corporate trust business shall be
administered.

 

“Credit Agreement” means the Credit Agreement dated as of August 5, 1999, by and
among the Company, certain subsidiaries of the Company, the lenders referred to
therein and Credit Suisse First Boston, as administrative agent, together with
the related documents thereto (including, without limitation, the term loans and
revolving loans thereunder, any guarantees and security documents), as amended,
extended, renewed, restated, supplemented or otherwise modified (in whole or in
part, and without limitation as to amount, terms, conditions, covenants and
other provisions) from time to time, and any agreement (and related document)
governing Indebtedness Incurred to refund or refinance, in whole or in part, the
borrowings and commitments then outstanding or permitted to be outstanding under
such Credit Agreement or a successor Credit Agreement, whether by the same or
any other lender or group of lenders.

 

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement or other similar agreement designed to protect such
Person against fluctuations in currency values.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Designated Senior Indebtedness” means (1)(A) the Bank Indebtedness (including
the Guarantee by the Company of such Bank Indebtedness); provided, however, that
Bank Indebtedness outstanding under any Credit Agreement that is Refinanced in
part, but not in whole, shall only constitute Designated Senior Indebtedness if
it meets the requirements of succeeding clause (2) and (B) the 12¾% Senior
Subordinated Notes due 2009 of ChipPAC International Company Limited (including
the Company’s Guarantee thereof); and (2) any other Senior Indebtedness that, at
the date of determination, has an aggregate principal amount outstanding of, or
under which, at the date of determination, the holders thereof are committed to
lend up to, at least $10.0 million and is specifically designated in the
instrument evidencing or governing such Senior Indebtedness as “Designated
Senior Indebtedness” for purposes of this Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of May 28, 2003 including those set forth in (1) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (2) statements and pronouncements of
the Financial Accounting Standards Board, (3) such other statements by such
other entity as approved by a significant segment of the accounting profession
and (4) the rules and regulations of the SEC governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant to Section 13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4

 

of the Exchange Act, including opinions and pronouncements in staff accounting
bulletins and similar written statements from the accounting staff of the SEC.

 

“Global Security” means a permanent Global Security that is in substantially the
form attached hereto as Exhibit A and that includes the information and schedule
called for by footnotes 1, 3 and 4 thereof and which is deposited with the
Depositary or its custodian and registered in the name of the Depositary or its
nominee.

 

“Guarantee” means any Obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
Obligation, direct or indirect, contingent or otherwise, of such Person: (1) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness of such Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise) or (2) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any Obligation.

 

“Hedging Obligations” of any Person means the Obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.

 

“Holder” or “Securityholder” means the Person in whose name a Security is
registered on the Registrar’s books.

 

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary. The term “Incurrence” when used as a noun shall
have a correlative meaning.

 

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

(1) the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable including, in each case, any premium on such Indebtedness to the extent
such premium has become due and payable;

 

(2) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale/Leaseback Transactions entered into by such Person;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5

 

(3) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable arising in the ordinary course of business);

 

(4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit);

 

(5) the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Capital Stock of such Person or any
Subsidiary of such Person or that are determined by the value of such Capital
Stock, the principal amount of such Capital Stock to be determined in accordance
with this Indenture;

 

(6) all obligations of the type referred to in clauses (1) through (5) of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee;

 

(7) all obligations of the type referred to in clauses (1) through (6) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person), the amount of such obligation
being deemed to be the lesser of the value of such property or assets and the
amount of the obligation so secured; and

 

(8) to the extent not otherwise included in this definition, Hedging Obligations
of such Person.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date; provided, however, that
in the case of Indebtedness sold at a discount, the amount of such Indebtedness
at any time will be the accreted value thereof at such time.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Interest Rate Agreement” means in respect of a Person any interest rate swap
agreement, interest rate cap agreement or other financial agreement or
arrangement designed to protect such Person against fluctuations in interest
rates.

 

“Issue Date” means May 28, 2003.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
similar charge.

 

“Obligations” means with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements,
and other amounts payable pursuant to the documentation governing such
Indebtedness.

 

“Officer” means the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President, the Treasurer, the Corporate Controller or the
Secretary of the Company.

 

“Officer’s Certificate” means a certificate signed by an Officer.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

 

“principal” of a Security means the principal of the Security plus the premium,
if any, payable on the Security which is due or overdue or is to become due at
the relevant time.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for, such Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
May 28, 2003 among the Company and Lehman Brothers Inc., as initial purchaser.

 

“Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness; provided, however, that if and for so long as any
Senior Indebtedness lacks such a representative, then the Representative for
such Senior Indebtedness shall at all times be the holders of a majority in
outstanding principal amount of such Senior Indebtedness.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7

 

“Restricted Certificated Security” means a Certificated Security which is a
Transfer Restricted Security.

 

“Restricted Global Security” means a Global Security which is a Transfer
Restricted Security.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Company transfers such property to a Person
and the Company leases it from such Person.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means the Securities issued under this Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Custodian” means the custodian with respect to a Global Security (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.

 

“Senior Indebtedness” of any Person means all (1) Bank Indebtedness of or
Guaranteed by such Person, whether outstanding on the Issue Date or thereafter
Incurred, and (2) Indebtedness of such Person, whether outstanding on the Issue
Date or thereafter Incurred, including interest thereon, in respect of (A)
Indebtedness for money borrowed, (B) Indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable and (C) Hedging Obligations, unless, in the case
of (1) and (2), in the instrument creating or evidencing the same or pursuant to
which the same is outstanding, it is provided that such Obligations are
sub-ordinate in right of payment to the Obligations under the Securities;
provided, however, that Senior Indebtedness shall not include (i) any Obligation
of such Person to any Subsidiary of such Person, (ii) any liability for Federal,
state, local or other taxes owed or owing by such Person, (iii) any accounts
payable or other liability to trade creditors arising in the ordinary course of
business (including guarantees thereof or instruments evidencing such
liabilities), or (iv) that portion of any Indebtedness which at the time of
Incurrence is Incurred in violation of the Indenture (but as to any such
Indebtedness under the Credit Agreement, no such violation shall be deemed to
exist if the Representative of the lenders thereunder shall have received an
Officers’ Certificate of the Company to the effect that the issuance of such
Indebtedness does not violate such covenant and setting forth in reasonable
detail the reasons therefor).

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8

 

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by (1) such Person, (2) such Person
and one or more Subsidiaries of such Person or (3) one or more Subsidiaries of
such Person.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date of this Indenture.

 

“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

 

“Trust Officer” means any officer within the Corporate Trust Office of the
Trustee with direct responsibility for the administration of this Indenture and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his or her knowledge and
familiarity with the particular subject.

 

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

 

“Unrestricted Certificated Security” means a Certificated Security that is not a
Transfer Restricted Security.

 

“Unrestricted Global Security” means a Global Security that is not a Transfer
Restricted Security.

 

“Voting Stock” means any class or classes of Capital Stock pursuant to which the
holders thereof under ordinary circumstances have the power to vote in the
election of the board of directors, managers or trustees of any Person, or other
persons performing similar functions irrespective of whether or not the Capital
Stock of any other class or classes shall have, or might have, voting power by
reason of the happening of any contingency.

 

SECTION 1.02. Other Definitions.

 

Term

--------------------------------------------------------------------------------

  

Defined in
Section

--------------------------------------------------------------------------------

“Agent Members”

   2.01(c)

“Bankruptcy Law”

   7.01

“Blockage Notice”

   11.03

“Change of Control”

   4.07(a)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9

 

“Change of Control Purchase Date”

   4.07(a)

“Change of Control Purchase Notice”

   4.07(c)

“Change of Control Purchase Price”

   4.07(a)

“Closing Price”

   5.06(f)

“Conversion Agent”

   2.03

“Conversion Date”

   5.02

“Conversion Price”

   5.06

“Current Market Price Per Share”

   5.06(f)

“Defaulted Interest”

   2.10

“Depositary”

   2.01(b)

“Determination Date”

   5.06(d)

“DTC”

   2.01(b)

“Expiration Date”

   5.06(e)

“Expiration Time”

   5.06(e)

“Event of Default”

   7.01

“Legal Holiday”

   12.08

“NNM”

   5.06(f)

“NYSE”

   5.06(f)

“Pay the Securities”

   11.03

“Paying Agent”

   2.03

“Payment Blockage Period”

   11.03

“Payment Default”

   11.03

“Purchase Agreement”

   2.01(a)

“Purchased Shares”

   5.06(e)

“QIB”

   2.08(b)(y)(2)

“Registrar”

   2.03

“Regulation S”

   2.01(b)

“Rule 144A”

   2.01(b)

“Successor Person”

   6.01

“Transfer Certificate”

   2.08(f)(1)

“Transfer Restricted Security”

   2.08(f)(1)

“Triggering Distribution”

   5.06(d)

“Unissued Shares”

   4.07(a)

 

SECTION 1.03. Incorporation by Reference of Trust Indenture Act. The mandatory
provisions of the TIA are incorporated by reference in and made a part of this
Indenture. The following TIA terms have the following meanings:

 

“Commission” means the SEC;

 

“indenture security holder” means a Securityholder;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10

 

“obligor” on the indenture securities means the Company and any other obligor on
the Securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

SECTION 1.04. Rules of Construction. Unless the context otherwise requires:

 

(1) a term has the meaning assigned to it;

 

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(3) “or” is not exclusive;

 

(4) “including” means including without limitation;

 

(5) words in the singular include the plural and words in the plural include the
singular;

 

(6) unsecured Indebtedness shall not be deemed to be subordinate or junior to
Indebtedness secured by a Lien merely by virtue of its nature as unsecured
Indebtedness;

 

(7) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the Company dated such date prepared in accordance with GAAP;
and

 

(8) all references to any amount of interest or any other amount payable on or
with respect to any of the Securities shall be deemed to include payment of any
Additional Interest pursuant to the Registration Rights Agreement.

 

ARTICLE 2

 

The Securities

 

SECTION 2.01. (a) Form and Dating. The Securities and the Trustee’s certificate
of authentication shall be substantially in the form of Exhibit A, which is
hereby incorporated in and expressly made part of this Indenture. The Securities
may have notations, legends or endorsements required by law, stock exchange
rule, agreements to which the Company is subject, if any, or usage (provided
that any such notation, legend or endorsement is in a form acceptable to the
Company). The Securities are being offered and sold by the Company pursuant to a
Purchase Agreement dated May 22, 2003 (the “Purchase Agreement”), among the
Company and Lehman Brothers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11

 

Inc. Each Security shall be dated the date of its authentication. The terms of
the Securities set forth in Exhibit A are part of the terms of this Indenture.

 

(b) Restricted Global Securities. All of the Securities are initially being
offered and sold in reliance on Rule 144A (“Rule 144A”) or in reliance on
Regulation S (“Regulation S”) under the Securities Act and shall be issued
initially in the form of one or more Restricted Global Securities, which shall
be deposited on behalf of the purchasers of the Securities represented thereby
with the Trustee, at its Corporate Trust Office, as custodian for the
depositary, The Depository Trust Company (“DTC”) (such depositary, or any
successor thereto, being hereinafter referred to as the “Depositary”), and
registered in the name of its nominee, Cede & Co., duly executed by the Company
and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of the Restricted Global Security may from time to time be
increased or decreased by adjustments made on the records of the Securities
Custodian as hereinafter provided, subject in each case to compliance with the
Applicable Procedures.

 

(c) Global Securities in General. Each Global Security shall represent such of
the outstanding Securities as shall be specified therein and each shall provide
that it shall represent the aggregate amount of outstanding Securities from time
to time endorsed thereon and that the aggregate amount of outstanding Securities
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, purchases or conversions of such Securities.
Any endorsement of a Global Security to reflect the amount of any increase or
decrease in the amount of outstanding Securities represented thereby shall be
made by the Securities Custodian in accordance with the standing instructions
and procedures existing between the Depositary and the Securities Custodian.

 

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under any Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or (2)
impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

 

SECTION 2.02. Execution and Authentication. An Officer shall sign the Securities
for the Company by manual or facsimile signature. Typographic and other minor
defects in any facsimile signature shall not affect the validity or
enforceability of any Security which has been authenticated and delivered by the
Trustee.

 

If an Officer whose signature is on a Security no longer holds that office at
the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12

 

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

 

On the Issue Date, the Trustee shall authenticate and deliver up to $150.0
million of 2.50% Convertible Subordinated Notes Due June 1, 2008, which will be
represented by a Restricted Global Security. To the extent less than $150.0
million of such Securities are authenticated and delivered as of the Issue Date,
the Trustee shall, upon order from the Company, authenticate and deliver such
remainder or portion of such remainder within 30 days following the Issue Date
as may be necessary in connection with any exercise by Lehman Brothers Inc. of
its over-allotment option pursuant to the Purchase Agreement dated May 22, 2003,
between the Company and Lehman Brothers Inc.

 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Securities. Unless limited by the terms of such
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Registrar, Paying Agent or agent for service of notices and
demands.

 

SECTION 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain an office or agency where Securities may be presented for registration
of transfer or for exchange (the “Registrar”), an office or agency where
Securities may be presented for payment (the “Paying Agent”) and one or more
offices or agencies where securities may be presented for conversion (each, a
“Conversion Agent”). The Registrar shall keep a register of the Securities and
of their transfer and exchange. The Company may have one or more co-registrars
and one or more additional paying agents. The term “Paying Agent” includes any
additional paying agent.

 

The Company shall enter into an appropriate agency agreement with any Registrar,
co-registrar, Paying Agent or Conversion Agent not a party to this Indenture,
which shall incorporate the terms of the TIA. The agreement shall implement the
provisions of this Indenture that relate to such agent. The Company shall notify
the Trustee of the name and address of any such agent. If the Company fails to
maintain a Registrar, Paying Agent or Conversion Agent, the Trustee shall act as
such and shall be entitled to appropriate compensation therefor pursuant to
Section 8.07. The Company may act as Paying Agent, Registrar, co-registrar,
transfer agent or Conversion Agent.

 

The Company initially appoints the Trustee as Registrar, Paying Agent and
Conversion Agent in connection with the Securities.

 

SECTION 2.04. Maintenance of Office or Agency. The Company shall maintain in the
Borough of Manhattan, the City of New York, an office or agency (which may be an
office of the Trustee or an affiliate of the Trustee, Registrar or co-registrar)
where Securities may be surrendered for registration of transfer or for exchange
and where notices and demands to or upon the Company in respect of the
Securities and this



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13

 

Indenture may be served. Such office shall initially be the office of U.S. Bank
National Association. The Company shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the Borough of
Manhattan, the City of New York for such purposes. The Company shall give prompt
written notice to the Trustee of any such designation or rescission and of any
change in the location of any such other office or agency.

 

SECTION 2.05. Paying Agent To Hold Money in Trust. Prior to each due date of the
principal and interest on any Security, the Company shall deposit with the
Paying Agent a sum sufficient to pay such principal and interest when so
becoming due. The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent shall hold in trust for the
benefit of Securityholders or the Trustee all money held by the Paying Agent for
the payment of principal of or interest on the Securities and if the Paying
Agent is different than the Trustee, shall notify the Trustee of any default by
the Company in making any such payment, and while any such default continues,
the Trustee may require the Paying Agent to pay all money held by it to the
Trustee. If the Company or a Subsidiary acts as Paying Agent, it shall segregate
the money held by it as Paying Agent and hold it as a separate trust fund. The
Company at any time may require a Paying Agent to pay all money held by it to
the Trustee and to account for any funds disbursed by the Paying Agent. Upon
complying with this Section, the Paying Agent shall have no further liability
for the money delivered to the Trustee.

 

SECTION 2.06. Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders. If the Trustee is not the Registrar, the
Company shall furnish to the Trustee, in writing at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Securityholders.

 

SECTION 2.07. Transfer and Exchange. The Securities shall be issued in
registered form and shall be transferable only upon the surrender of a Security
for registration of transfer. When a Security is presented to the Registrar or a
co-registrar with a request to register a transfer, the Registrar shall register
the transfer as requested if the requirements of this Indenture are satisfied.
When Securities are presented to the Registrar or a co-registrar with a request
to exchange them for an equal principal amount of Securities of other
denominations, the Registrar shall make the exchange as requested if the same
requirements are met. To permit registration of transfers and exchanges, the



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14

 

Company shall execute and the Trustee shall authenticate Securities at the
Registrar’s or co-registrar’s request. The Company or the Registrar may require
payment by the Holder of a sum sufficient to pay all taxes, assessments or other
governmental charges in connection with any transfer or exchange pursuant to
this Section. The Company shall not be required to make and the Registrar need
not register transfers or exchanges of any Securities for 15 days before an
interest payment date.

 

Prior to the due presentation for registration of transfer of any Security, the
Company, the Trustee, the Paying Agent, the Registrar or any co-registrar may
deem and treat the person in whose name a Security is registered as the absolute
owner of such Security for the purpose of receiving payment of principal of and
(subject to the provisions of the Securities with respect to record dates)
interest on such Security and for all other purposes whatsoever, whether or not
such Security is overdue, and none of the Company, the Trustee, the Paying
Agent, the Registrar or any co-registrar shall be affected by notice to the
contrary.

 

All Securities issued upon any transfer or exchange pursuant to the terms of
this Indenture will evidence the same debt and will be entitled to the same
benefits under this Indenture as the Securities surrendered upon such transfer
or exchange.

 

SECTION 2.08. Additional Transfer and Exchange Requirements.

 

(a) Transfer and Exchange of Global Securities.

 

(1) Certificated Securities shall be issued in exchange for interests in the
Global Securities only if (x) the Depositary notifies the Company that it is
unwilling or unable to continue as depositary for the Global Securities or if it
at any time ceases to be a “clearing agency” registered under the Exchange Act,
if so required by applicable law or regulation and a successor depositary is not
appointed by the Company within 90 days, (y) an Event of Default has occurred
and is continuing or (z) the Company, in its sole discretion, notifies the
Trustee in writing that it elects to cause the issuance of Certificated
Securities. In any such case, the Company shall execute, and the Trustee shall,
upon receipt of an order from the Company (which the Company agrees to deliver
promptly), authenticate and deliver Certificated Securities in an aggregate
principal amount equal to the principal amount of such Global Securities in
exchange therefor. Only Restricted Certificated Securities shall be issued in
exchange for beneficial interests in Restricted Global Securities, and only
Unrestricted Certificated Securities shall be issued in exchange for beneficial
interests in Unrestricted Global Securities. Certificated Securities issued in
exchange for beneficial interests in Global Securities shall be registered in
such names and shall be in such authorized denominations as the Depositary,
pursuant to instructions from its direct or indirect participants or otherwise,
shall instruct the Trustee. The Trustee shall deliver or cause to be delivered
such Certificated Securities to the persons in whose names such Securities are
so registered. Such exchange shall be effected in accordance with the Applicable
Procedures.

 

(2) Notwithstanding any other provisions of this Indenture other than the
provisions set forth in Section 2.08(a)(1), a Global Security may not be
transferred as a



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15

 

whole except by the Depositary to a nominee of the Depositary or by a nominee of
the Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.

 

(b) Transfer and Exchange of Certificated Securities. In the event that
Certificated Securities are issued in exchange for beneficial interests in
Global Securities in accordance with Section 2.08(a)(1) of this Indenture, on or
after such event when Certificated Securities are presented by a Holder to a
Registrar with a request:

 

(x) to register the transfer of the Certificated Securities to a person who will
take delivery thereof in the form of Certificated Securities only; or

 

(y) to exchange such Certificated Securities for an equal principal amount of
Certificated Securities of other authorized denominations, such Registrar shall
register the transfer or make the exchange as requested if the requirements for
such transaction under this Indenture are satisfied;

 

provided, however, that the Certificated Securities presented or surrendered for
register of transfer or exchange:

 

(1) shall be duly endorsed or accompanied by an assignment form and, if
applicable, a transfer certificate each in the form included in Exhibit A, and
in a form satisfactory to the Registrar duly executed by the Holder thereof or
its attorney duly authorized in writing; and

 

(2) in the case of a Restricted Certificated Security, such request shall be
accompanied by the following additional information and documents, as
applicable:

 

(i) if such Restricted Certificated Security is being delivered to the Registrar
by a Holder for registration in the name of such Holder, without transfer, or
such Restricted Certificated Security is being transferred to the Company or a
Subsidiary of the Company, a certification to that effect from such Holder (in
substantially the form set forth in the Transfer Certificate);

 

(ii) if such Restricted Certificated Security is being transferred to a person
the Holder reasonably believes is a qualified institutional buyer as defined in
Rule 144A (“QIB”) in accordance with Rule 144A or pursuant to an effective
registration statement under the Securities Act, a certification to that effect
from such Holder (in substantially the form set forth in the Transfer
Certificate); or

 

(iii) if such Restricted Certificated Security is being transferred (x) pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144, (y) outside the United States in an offshore
transaction within the meaning of Regulation S under the Securities Act in
compliance with Rule 904 under the Securities Act or (z)(A) pursuant to an
exemption from the registration requirements of the Securities Act (other than
pursuant to Rule 144A, Rule 144 or Rule 904), and (B) as a result, such Security



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16

 

shall cease to be a “restricted security” within the meaning of Rule 144, a
certification to that effect from the Holder (in substantially the form set
forth in the Transfer Certificate) and, if the Company or such Registrar so
requests, an Opinion of Counsel, certificates and other information reasonably
acceptable to the Company and such Registrar to the effect that such transfer is
in compliance with the registration requirements of the Securities Act.

 

(c) Transfer of a Beneficial Interest in a Restricted Global Security for a
Beneficial Interest in an Unrestricted Global Security. Any person having a
beneficial interest in a Restricted Global Security may upon request, subject to
the Applicable Procedures, transfer such beneficial interest to a person who is
required or permitted to take delivery thereof in the form of an Unrestricted
Global Security. Upon receipt by the Trustee of written instructions, or such
other form of instructions as is customary for the Depositary, from the
Depositary or its nominee on behalf of any person having a beneficial interest
in a Restricted Global Security and the following additional information and
documents in such form as is customary for the Depositary from the Depositary or
its nominee on behalf of the person having such beneficial interest in the
Restricted Global Security (all of which may be submitted by facsimile or
electronically):

 

(1) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certification to that effect
from the transferor (in substantially the form set forth in the Transfer
Certificate); or

 

(2) if such beneficial interest is being transferred (i) pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, (ii) outside the United States in an offshore transaction within
the meaning of Regulation S under the Securities Act in compliance with Rule 904
under the Securities Act or (iii) (A) pursuant to an exemption from the
registration requirements of the Securities Act (other than pursuant to Rule
144A, Rule 144 or Rule 904) and (B) as a result, such Security shall cease to be
a “restricted security” within the meaning of Rule 144, a certification to that
effect from the transferor (in substantially the form set forth in the Transfer
Certificate) and, if the Company or the Trustee so requests, an Opinion of
Counsel, certificates and other information reasonably acceptable to the Company
and the Trustee to the effect that such transfer is in compliance with the
registration requirements of the Securities Act, the Trustee, as a Registrar and
Securities Custodian, shall reduce or cause to be reduced the aggregate
principal amount of the Restricted Global Security by the appropriate principal
amount and shall increase or cause to be increased the aggregate principal
amount of the Unrestricted Global Security by a like principal amount. Such
transfer shall otherwise be effected in accordance with the Applicable
Procedures. If no Unrestricted Global Security is then outstanding, the Company
shall execute and the Trustee shall, upon receipt of a Company Order (which the
Company agrees to deliver promptly), authenticate and deliver an Unrestricted
Global Security.

 

(d) Transfer of a Beneficial Interest in an Unrestricted Global Security for a
Beneficial Interest in a Restricted Global Security. Any person having a
beneficial



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17

 

interest in an Unrestricted Global Security may upon request, subject to the
Applicable Procedures, transfer such beneficial interest to a person who is
required or permitted to take delivery thereof in the form of a Restricted
Global Security (it being understood that only QIBs may own beneficial interests
in Restricted Global Securities). Upon receipt by the Trustee of written
instructions or such other form of instructions as is customary for the
Depositary, from the Depositary or its nominee, on behalf of any person having a
beneficial interest in an Unrestricted Global Security and, in such form as is
customary for the Depositary, from the Depositary or its nominee on behalf of
the person having such beneficial interest in the Unrestricted Global Security
(all of which may be submitted by facsimile or electronically) a certification
from the transferor (in substantially the form set forth in the Transfer
Certificate) to the effect that such beneficial interest is being transferred to
a person that the transferor reasonably believes is a QIB in accordance with
Rule 144A. The Trustee, as a Registrar and Securities Custodian, shall reduce or
cause to be reduced the aggregate principal amount of the Unrestricted Global
Security by the appropriate principal amount and shall increase or cause to be
increased the aggregate principal amount of the Restricted Global Security by a
like principal amount. Such transfer shall otherwise be effected in accordance
with the Applicable Procedures. If no Restricted Global Security is then
outstanding, the Company shall execute and the Trustee shall, upon receipt of a
Company Order (which the Company agrees to deliver promptly), authenticate and
deliver a Restricted Global Security.

 

(e) Transfers of Certificated Securities for Beneficial Interest in Global
Securities. In the event that Certificated Securities are issued in exchange for
beneficial interests in Global Securities and, thereafter, the events or
conditions specified in Section 2.08(a)(1) which required such exchange shall
cease to exist, the Company shall mail notice to the Trustee and to the Holders
stating that Holders may exchange Certificated Securities for interests in
Global Securities by complying with the procedures set forth in this Indenture
and briefly describing such procedures and the events or circumstances requiring
that such notice be given. Thereafter, if Certificated Securities are presented
by a Holder to a Registrar with a request:

 

(x) to register the transfer of such Certificated Securities to a person who
will take delivery thereof in the form of a beneficial interest in a Global
Security, which request shall specify whether such Global Security will be a
Restricted Global Security or an Unrestricted Global Security; or

 

(y) to exchange such Certificated Securities for an equal principal amount of
beneficial interests in a Global Security, which beneficial interests will be
owned by the Holder transferring such Certificated Securities (provided that in
the case of such an exchange, Restricted Certificated Securities may be
exchanged only for Restricted Global Securities and Unrestricted Certificated
Securities may be exchanged only for Unrestricted Global Securities), the
Registrar shall register the transfer or make the exchange as requested by
canceling such Certificated Security and causing, or directing the Securities
Custodian to cause, the aggregate principal amount of the applicable Global
Security to be increased accordingly



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18

 

and, if no such Global Security is then outstanding, the Company shall issue and
the Trustee shall authenticate and deliver a new Global Security;

 

provided, however, that the Certificated Securities presented or surrendered for
registration of transfer or exchange:

 

(1) shall be duly endorsed or accompanied by a written instrument of transfer in
accordance with the provisions of Section 2.08(b)(y)(1);

 

(2) in the case of a Restricted Certificated Security to be transferred for a
beneficial interest in an Unrestricted Global Security, such request shall be
accompanied by the following additional information and documents, as
applicable:

 

(i) if such Restricted Certificated Security is being transferred pursuant to an
effective registration statement under the Securities Act, a certification to
that effect from such Holder (in substantially the form set forth in the
Transfer Certificate); or

 

(ii) if such Restricted Certificated Security is being transferred (x) pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144, (y) outside the United States in an offshore
transaction within the meaning of Regulation S under the Securities Act in
compliance with Rule 904 under the Securities Act or (z)(A) pursuant to an
exemption from the registration requirements of the Securities Act (other than
pursuant to Rule 144A, Rule 144 or Rule 904) and (B) as a result, such Security
shall cease to be a “restricted security” within the meaning of Rule 144, a
certification to that effect from such Holder (in substantially the form set
forth in the Transfer Certificate), and, if the Company or the Registrar so
requests, an Opinion of Counsel, certificates and other information reasonably
acceptable to the Company and the Trustee to the effect that such transfer is in
compliance with the registration requirements of the Securities Act;

 

(3) in the case of a Restricted Certificated Security to be transferred or
exchanged for a beneficial interest in a Restricted Global Security, such
request shall be accompanied by a certification from such Holder (in
substantially the form set forth in the Transfer Certificate) to the effect that
such Restricted Certificated Security is being transferred to a person the
Holder reasonably believes is a QIB (which, in the case of an exchange, shall be
such Holder) in accordance with Rule 144A;

 

(4) in the case of an Unrestricted Certificated Security to be transferred or
exchanged for a beneficial interest in an Unrestricted Global Security, such
request need not be accompanied by any additional information or documents; and

 

(5) in the case of an Unrestricted Certificated Security to be transferred or
exchanged for a beneficial interest in a Restricted Global Security, such
request shall be accompanied by a certification from such Holder (in
substantially the form set forth in the Transfer Certificate) to the effect that
such Unrestricted Certificated Security is being



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19

 

transferred to a person the Holder reasonably believes is a QIB (which, in the
case of an exchange, shall be such Holder) in accordance with Rule 144A.

 

(f) Legends.

 

(1) Except as permitted by the following paragraphs (2) and (3), each Global
Security and Certificated Security (and all Securities issued in exchange
therefor or upon registration of transfer or replacement thereof) shall bear a
legend in substantially the form called for by footnote 2 to Exhibit A hereto
(each a “Transfer Restricted Security” for so long as it is required by this
Indenture to bear such legend). Each Transfer Restricted Security shall have
attached thereto a certificate (a “Transfer Certificate”) in substantially the
form called for by footnote 5 to Exhibit A hereto.

 

(2) Upon any sale or transfer of a Transfer Restricted Security (v) after the
expiration of the holding period applicable to sales of the Securities under
Rule 144(k) of the Securities Act, (w) pursuant to Rule 144, (x) outside the
United States in an offshore transaction within the meaning of Regulation S
under the Securities Act in compliance with Rule 904 under the Securities Act
(y) pursuant to an effective registration statement under the Securities Act or
(z)(A) pursuant to any other available exemption (other than Rule 144A, Rule 144
or Rule 904) from the registration requirements of the Securities Act and (B) as
a result, such Security shall cease to be a “restricted security” within the
meaning of Rule 144:

 

(i) in the case of any Restricted Certificated Security, any Registrar shall
permit the Holder thereof to exchange such Restricted Certificated Security for
an Unrestricted Certificated Security, or (under the circumstances described in
Section 2.08(e) to transfer such Restricted Certificated Security to a
transferee who shall take such Security in the form of a beneficial interest in
an Unrestricted Global Security, and in each case shall rescind any restriction
on the transfer of such Security; provided, however, that the Holder of such
Restricted Certificated Security shall, in connection with such exchange or
transfer, comply with the other applicable provisions of this Section 2.08; and

 

(ii) in the case of any beneficial interest in a Restricted Global Security, the
Trustee shall permit the beneficial owner thereof to transfer such beneficial
interest to a transferee who shall take such interest in the form of a
beneficial interest in an Unrestricted Global Security and shall rescind any
restriction on transfer of such beneficial interest; provided, however, that
such Unrestricted Global Security shall continue to be subject to the provisions
of Section 2.08(a)(2); and provided further, that the owner of such beneficial
interest shall, in connection with such transfer, comply with the other
applicable provisions of this Section 2.07.

 

(3) Upon the exchange, registration of transfer or replacement of Securities not
bearing the legend described in paragraph (1) above, the Company shall execute,
and the Trustee shall authenticate and deliver Securities that do not bear such
legend and that do not have a Transfer Certificate attached thereto.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20

 

(4) After the expiration of the holding period pursuant to Rule 144(k) of the
Securities Act, the Company may with the consent of the Holder of a Restricted
Global Security or Restricted Certificated Security, remove any restriction of
transfer on such Security, and the Company shall execute, and the Trustee shall
authenticate and deliver Securities that do not bear such legend and that do not
have a Transfer Certificate attached thereto.

 

(g) Transfers to the Company. Nothing in this Indenture or in the Securities
shall prohibit the sale or other transfer of any Securities (including
beneficial interests in Global Securities) to the Company or any of its
Subsidiaries.

 

(h) No Obligation of the Trustee.

 

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Security, a member of, or a participant in the Depository or
other Person with respect to the accuracy of the books or records, or the acts
or omissions, of the Depository or its nominee or of any participant or member
thereof, with respect to any ownership interest in the Securities or with
respect to the delivery to any participant, member, beneficial owner or other
Person (other than the Depository) of any notice or the payment of any amount,
under or with respect to such Securities. All notices and communications to be
given to the Holders and all payments to be made to Holders under the Securities
shall be given or made only to or upon the order of the registered Holders
(which shall be the Depository or its nominee in the case of a Global Security).
The rights of beneficial owners in any Global Security shall be exercised only
through the Depository subject to the Applicable Procedures of the Depository.
The Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.

 

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners in any Global Security) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

SECTION 2.09. CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use) and, if so, the Trustee shall use
“CUSIP” numbers in notices of purchase as a convenience to Holders; provided,
however, that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21

 

notice of a purchase and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such purchase shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee of any change in the “CUSIP” numbers.

 

SECTION 2.10. Replacement Securities. If a mutilated Security is surrendered to
the Registrar or if the Holder of a Security claims that the Security has been
lost, destroyed or wrongfully taken, the Company shall issue and the Trustee
shall authenticate a replacement Security if the requirements of this Indenture
are met and the Holder satisfies any other reasonable requirements of the
Trustee. If required by the Trustee or the Company, such Holder shall furnish an
indemnity bond sufficient in the judgment of the Company and the Trustee to
protect the Company, the Trustee, the Paying Agent, the Registrar and any
co-registrar from any loss which any of them may suffer if a Security is
replaced. The Company and the Trustee may charge the Holder for their expenses
in replacing a Security.

 

Upon the issuance of any new Securities under this Section 2.10, the Company or
the Registrar may require the payment by a Holder of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto.

 

Every replacement Security is an additional Obligation of the Company.

 

SECTION 2.11. Outstanding Securities. Securities outstanding at any time are all
Securities authenticated by the Trustee except for those cancelled by it, those
delivered to it for cancellation and those described in this Section as not
outstanding. A Security does not cease to be outstanding because the Company or
an Affiliate of the Company holds the Security.

 

If a Security is replaced pursuant to Section 2.10, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Security is held by a bona fide purchaser, in which case the
replacement Security shall cease to be outstanding, subject to the provisions of
this Indenture.

 

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a maturity date money sufficient to pay all principal and interest
payable on that date with respect to the Securities maturing and the Paying
Agent is not prohibited from paying such money to the Securityholders on that
date pursuant to the terms of this Indenture, then on and after that date such
Securities (or portions thereof) cease to be outstanding and interest on them
ceases to accrue.

 

SECTION 2.12. Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall authenticate temporary
Securities. Temporary Securities shall be substantially in the form of
definitive Securities but may have variations that the Company considers
appropriate for temporary Securities. Without unreasonable delay, the Company
shall prepare and the Trustee shall authenticate definitive Securities and
deliver them in exchange for temporary Securities.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22

 

SECTION 2.13. Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar, the Paying Agent and the Conversion
Agent shall forward to the Trustee any Securities surrendered to them for
registration of transfer, exchange, payment, replacement, conversion or
cancellation. The Trustee and no one else shall cancel and destroy all
Securities surrendered for registration of transfer, exchange, payment,
replacement, conversion or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Trustee to deliver
cancelled Securities to the Company. The Company may not issue new Securities to
replace Securities it has paid or that have been delivered to the Trustee for
cancellation.

 

SECTION 2.14. Defaulted Interest. If the Company defaults in a payment of
interest on the Securities, the Company shall pay defaulted interest (plus
interest on such defaulted interest to the extent lawful) in any lawful manner.
The Company may pay the defaulted interest to the persons who are
Securityholders on a subsequent special record date. The Company shall fix or
cause to be fixed any such special record date and payment date to the
reasonable satisfaction of the Trustee and shall promptly mail to each
Securityholder a notice that states the special record date, the payment date
and the amount of defaulted interest to be paid.

 

ARTICLE 3

 

[Reserved]

 

ARTICLE 4

 

Covenants

 

SECTION 4.01. Payment of Securities. The Company shall promptly pay the
principal of and interest on the Securities on the dates and in the manner
provided in the Securities and in this Indenture. Principal and interest shall
be considered paid on the date due if on such date the Trustee or the Paying
Agent holds in accordance with this Indenture money sufficient to pay all
principal and interest then due and the Trustee or the Paying Agent, as the case
may be, is not prohibited from paying such money to the Securityholders on that
date pursuant to the terms of this Indenture.

 

The Company shall pay interest on overdue principal at 1% per annum in excess of
the rate specified in the Securities, and it shall pay interest on overdue
installments of interest at such higher rate to the extent lawful. The
conversion of any Securities pursuant to Article 5 hereof, together with the
making of any cash payments required to be made in accordance with the terms of
the Securities and this Indenture, shall satisfy the Company’s obligations under
this Section 4.01 with respect to such Securities.

 

SECTION 4.02. SEC Reports. Whether or not subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act, the Company will file with the



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23

 

SEC and provide the Trustee with such annual reports and such information,
documents and other reports as are specified in Sections 13 and 15(d) of the
Exchange Act and applicable to a U.S. corporation subject to such Sections, at
the times specified for such filings under such Sections. The Company also shall
comply with the other provisions of TIA § 314(a) as may be required under the
provisions of the TIA. Delivery of such reports, information and documents to
the Trustee is for informational purposes only and the Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely on an Officer’s Certificate).

 

SECTION 4.03. Compliance Certificates. The Company shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company certificates of
the principal executive officer, the principal financial officer or the
principal accounting officer of the Company stating whether or not the signer
knows of any Default that occurred during such Period. If such signer does, the
certificate shall describe the Default, its status and what action the Company
is taking or proposes to take with respect thereto. The Company also shall
comply with TIA § 314(a)(4).

 

SECTION 4.04. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Indenture.

 

SECTION 4.05. Maintenance of Corporate Existence. Except as otherwise permitted
in this Indenture, the Company will do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence.

 

SECTION 4.06. Payment of Additional Interest. If Additional Interest is payable
by the Company pursuant to the Registration Rights Agreement, the Company shall
deliver to the Trustee a certificate to that effect stating (i) the amount of
such Additional Interest that is payable and (ii) the date on which such
Additional Interest is payable. Unless and until a Trust Officer of the Trustee
receives such a certificate, the Trustee may assume without inquiry that no such
Additional Interest is payable. If the Company has paid Additional Interest
directly to the Persons entitled to it, the Company shall deliver to the Trustee
a certificate setting forth the particulars of such payment.

 

SECTION 4.07. Purchase of Securities at Option of the Holder upon Change of
Control. (a) If at any time that Securities remain outstanding there shall occur
a Change of Control, Securities shall be purchased by the Company at the option
of the Holders thereof as of the date that is no less than 30 and no more than
60 days from the date such notice is mailed or delivered as required by
paragraph (b) of this Section 4.07, (the “Change of Control Purchase Date”) at a
purchase price equal to the principal amount of the Securities, plus accrued and
unpaid interest to, but excluding, the Change of Control Purchase Date (the
“Change of Control Purchase Price”), subject to satisfaction by or on behalf of
any Holder of the requirements set forth in subsection (c) of this Section 4.07.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

24

 

A “Change of Control” shall be deemed to have occurred if any of the following
occurs after the date hereof:

 

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of a majority in the
aggregate of the total voting power of the Voting Stock of the Company or has
the power, directly or indirectly, to elect a majority of the members of the
Board of Directors of the Company (for the purposes of this clause (1), such
person shall be deemed to (A) beneficially own any Voting Stock of a person (the
“specified person”) held by any other person (the “parent entity”) so long as
such person beneficially owns (as so defined), directly or indirectly, in the
aggregate a majority of the voting power of the Voting Stock of the parent
entity and (B) have “beneficial ownership” of all shares that any such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time);

 

(2) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another Person other than a transaction following which Holders of securities
that represented 100% of the Voting Stock of the Company immediately prior to
such transaction (or other securities into which such securities are converted
as part of such merger or consolidation transaction) own, directly or
indirectly, at least a majority of the voting power of the Voting Stock of the
surviving Person; or

 

(3) the adoption of a plan relating to the liquidation or dissolution of the
Company.

 

Notwithstanding anything to the contrary set forth in this Section 4.07, a
Change of Control will not be deemed to have occurred if either:

 

(1) the Closing Price of the Company’s Common Stock for any five Trading Days
during the ten Trading Days immediately preceding the Change of Control is at
least equal to 105% of the Conversion Price in effect immediately preceding the
Change of Control; or

 

(2) 100% of the consideration (excluding cash payments for fractional shares)
received or to be received by the holders of shares of the Company’s Common
Stock in the transaction or transactions constituting a Change of Control
consists of shares of common stock, or American depositary shares representing
shares of common stock, that are, or upon issuance will be, traded on a national
securities exchange in the United States or through the Nasdaq National Market
and as a result of such transaction or transactions the Securities become
convertible solely into such common stock.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

25

 

(b) Within 10 Business Days after the occurrence of a Change of Control, the
Company shall mail a written notice of the Change of Control to the Trustee (and
the Paying Agent if the Trustee is not then acting as Paying Agent) and to each
Holder (and to beneficial owners as required by applicable law). The notice
shall include the form of a Change of Control Purchase Notice to be completed by
the Holder and shall state:

 

(1) that a Change of Control has occurred, the date of such Change of Control
and, briefly, the events causing and relevant facts regarding such Change of
Control (including information with respect to pro forma historical income, cash
flow and capitalization, in each case after giving effect to such Change of
Control);

 

(2) the date by which the Change of Control Purchase Notice pursuant to this
Section 4.07 must be given;

 

(3) the Change of Control Purchase Date;

 

(4) the Change of Control Purchase Price;

 

(5) the name and address of each Paying Agent and Conversion Agent;

 

(6) the Conversion Price and any adjustments thereto;

 

(7) that Securities as to which a Change of Control Purchase Notice has been
given may be converted into Common Stock pursuant to Article 5 of this Indenture
only to the extent that the Change of Control Purchase Notice has been withdrawn
in accordance with the terms of this Indenture;

 

(8) the procedures that the Holder must follow to exercise rights under this
Section 4.07;

 

(9) the procedures for withdrawing a Change of Control Purchase Notice,
including a form of notice of withdrawal; and

 

(10) that the Holder must satisfy the requirements set forth in the Securities
in order to convert the Securities.

 

If any of the Securities is in the form of a Global Security, then the Company
shall modify such notice to the extent necessary to accord with the procedures
of the Depositary applicable to the repurchase of Global Securities.

 

(c) A Holder may exercise its rights specified in subsection (a) of this Section
4.07 upon delivery of a written notice (which shall be in substantially the form
included in Exhibit A hereto and which may be delivered by letter, overnight
courier, hand delivery, facsimile transmission or in any other written form and,
in the case of Global Securities, may be delivered electronically or by other
means in accordance with the Depositary’s customary procedures) of the exercise
of such rights (a “Change of



--------------------------------------------------------------------------------

TABLE OF CONTENTS

26

 

Control Purchase Notice”) to any Paying Agent at any time prior to the close of
business on the Business Day next preceding the Change of Control Purchase Date.

 

The delivery of such Security to any Paying Agent (together with all necessary
endorsements) at the office of such Paying Agent shall be a condition to the
receipt by the Holder of the Change of Control Purchase Price therefor.
Securities so surrendered for purchase (in whole or in part) in respect of a
Change of Control Purchase Date occurring during the period from the close of
business on any regular record date to the opening of business on the next
succeeding interest payment date shall also be accompanied by payment in funds
acceptable to the Company in an amount equal to the interest payable on such
interest payment date on the principal amount of such Security then being
surrendered for purchase.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
4.07, a portion of a Security if the principal amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of the Indenture that apply to the
purchase of all of a Security pursuant to Sections 4.07 through 4.12 also apply
to the purchase of such portion of such Security.

 

Notwithstanding anything herein to the contrary, any Holder delivering to a
Paying Agent the Change of Control Purchase Notice contemplated by this
subsection (c) shall have the right to withdraw such Change of Control Purchase
Notice in whole or in a portion thereof that is a principal amount of $1,000 or
in an integral multiple thereof at any time prior to the close of business on
the Business Day next preceding the Change of Control Purchase Date by delivery
of a written notice of withdrawal to the Paying Agent in accordance with Section
4.08.

 

A Paying Agent shall promptly notify the Company of the receipt by it of any
Change of Control Purchase Notice or written withdrawal thereof.

 

Anything herein to the contrary notwithstanding, in the case of Global
Securities, any Change of Control Purchase Notice may be delivered or withdrawn
and such Securities may be surrendered or delivered for purchase in accordance
with the Applicable Procedures as in effect from time to time.

 

SECTION 4.08. Effect of Change of Control Purchase Notice. Upon receipt by any
Paying Agent of the Change of Control Purchase Notice specified in Section
4.07(c), the Holder of the Security in respect of which such Change of Control
Purchase Notice was given shall (unless such Change of Control Purchase Notice
is withdrawn as specified below) thereafter be entitled to receive the Change of
Control Purchase Price with respect to such Security. Such Change of Control
Purchase Price shall be paid to such Holder promptly following the later of (a)
the Change of Control Purchase Date with respect to such Security (provided the
conditions in Section 4.07(c) have been satisfied) and (b) the time of delivery
of such Security to a Paying Agent by the Holder thereof in the manner required
by Section 4.07(c). Securities in respect of which a Change of Control Purchase
Notice has been given by the Holder thereof may not be converted into shares of
Common Stock on or after the date of the delivery of such



--------------------------------------------------------------------------------

TABLE OF CONTENTS

27

 

Change of Control Purchase Notice unless such Change of Control Purchase Notice
has first been validly withdrawn.

 

A Change of Control Purchase Notice may be withdrawn by means of a written
notice (which may be delivered by letter, overnight courier, hand delivery,
facsimile transmission or in any other written form and, in the case of Global
Securities, may be delivered electronically or by other means in accordance with
the Depositary’s customary procedures) of withdrawal delivered by the Holder to
a Paying Agent at any time prior to the close of business on the Business Day
immediately preceding the Change of Control Purchase Date, specifying the
principal amount of the Security or portion thereof (which must be a principal
amount of $1,000 or an integral multiple of $1,000 in excess thereof) with
respect to which such notice of withdrawal is being submitted.

 

SECTION 4.09. Deposit of Change of Control Purchase Price. On or before 11:00
a.m. New York City time on the Change of Control Purchase Date, the Company
shall deposit with the Trustee or with a Paying Agent (other than the Company or
an Affiliate of the Company) an amount of money (in immediately available funds
if deposited on such Business Day) sufficient to pay the aggregate Change of
Control Purchase Price of all the Securities or portions thereof that are to be
purchased as of such Change of Control Purchase Date. The manner in which the
deposit required by this Section 4.09 is made by the Company shall be at the
option of the Company, provided that such deposit shall be made in a manner such
that the Trustee or a Paying Agent shall have immediately available funds on the
Change of Control Purchase Date.

 

If a Paying Agent holds, in accordance with the terms hereof, money sufficient
to pay the Change of Control Purchase Price of any Security for which a Change
of Control Purchase Notice has been tendered and not withdrawn in accordance
with this Indenture then, on the Change of Control Purchase Date, such Security
will cease to be outstanding and the rights of the Holder in respect thereof
shall terminate (other than the right to receive the Change of Control Purchase
Price as aforesaid). The Company shall publicly announce the principal amount of
Securities purchased as a result of such Change of Control on or as soon as
practicable after the Change of Control Purchase Date.

 

SECTION 4.10. Securities Purchased in Part. Any Security that is to be purchased
only in part shall be surrendered at the office of a Paying Agent and promptly
after the Change of Control Purchase Date the Company shall execute and the
Trustee shall authenticate and deliver to the Holder of such Security, without
service charge, a new Security or Securities, of such authorized denomination or
denominations as may be requested by such Holder, in aggregate principal amount
equal to, and in exchange for, the portion of the principal amount of the
Security so surrendered that is not purchased.

 

SECTION 4.11. Compliance with Securities Laws upon Purchase of Securities. In
connection with any offer to purchase or purchase of Securities under Section
4.07, the Company shall (a) comply with Rule 13e-4 and Rule 14e-1 (or any
successor to either such Rule), if applicable, under the Exchange Act, (b) file
the related



--------------------------------------------------------------------------------

TABLE OF CONTENTS

28

 

Schedule TO (or any successor or similar schedule, form or report) if required
under the Exchange Act, and (c) otherwise comply with all federal and state
securities laws in connection with such offer to purchase or purchase of
Securities, all so as to permit the rights of the Holders and obligations of the
Company under Sections 4.07 through 4.10 to be exercised in the time and in the
manner specified therein. To the extent that the provisions of any securities
laws or regulations conflict with this Article 4, the Company shall comply with
the applicable securities laws and regulations and shall not be deemed to have
breached its obligations hereunder by virtue of such compliance with such
securities laws or regulations.

 

SECTION 4.12. Repayment to the Company. To the extent that the aggregate amount
of cash deposited by the Company pursuant to Section 4.09 exceeds the aggregate
Change of Control Purchase Price together with interest, if any, thereon of the
Securities or portions thereof that the Company is obligated to purchase, then
promptly after the Change of Control Purchase Date the Trustee or a Paying
Agent, as the case may be, shall return any such excess cash (including any
interest thereon) to the Company.

 

SECTION 4.13. Offer to Purchase by Third Party. The Company shall not be
required to purchase or offer to purchase Securities upon a Change of Control
pursuant to this Article 4 in the event that a Person other than the Company
makes such offer to purchase in the manner, at the times and otherwise in
compliance with the requirements set forth in this Article 4 for such offer to
purchase, and such Person purchases all Securities validly tendered and not
withdrawn pursuant to such offer to purchase.

 

ARTICLE 5

 

Conversion

 

SECTION 5.01. Conversion Privilege. Subject to the further provisions of this
Article 5, a Holder of a Security may, at the Holder’s option, convert the
principal amount of such Security (or any portion thereof equal to $1,000 or any
integral multiple of $1,000 in excess thereof) into Common Stock at any time
prior to the close of business on the Business Day immediately preceding June 1,
2008, at the Conversion Price then in effect; provided, however, that if such
Security is submitted or presented for purchase pursuant to Article 4, such
conversion right shall terminate at the close of business on the Business Day
immediately preceding the Change of Control Purchase Date for such Security or
such earlier date as the Holder presents such Security for purchase (unless the
Company shall default in making the Change of Control Purchase Price payment
when due, in which case the conversion right shall terminate at the close of
business on the date such default is cured and such Security is purchased). The
number of shares of Common Stock issuable upon conversion of a Security shall be
determined by dividing the principal amount of the Security or portion thereof
surrendered for conversion by the Conversion Price in effect on the Conversion
Date. The initial Conversion Price is set forth in paragraph 6 of the Securities
and is subject to adjustment as provided in this Article 5.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

29

 

Provisions of this Indenture that apply to conversion of all of a Security also
apply to conversion of a portion of a Security.

 

A Security in respect of which a Holder has delivered a Change of Control
Purchase Notice pursuant to Section 4.07(c) exercising the option of such Holder
to require the Company to purchase such Security may be converted only if such
Change of Control Purchase Notice is withdrawn by a written notice of withdrawal
delivered to a Paying Agent prior to the close of business on the Business Day
immediately preceding the Change of Control Purchase Date in accordance with
Section 4.08.

 

A Holder of Securities is not entitled to any rights of a holder of Common Stock
until such Holder has converted its Securities into Common Stock, and only to
the extent such Securities are deemed to have been converted into Common Stock
pursuant to this Article 5.

 

SECTION 5.02. Conversion Procedure. To convert a Security, a Holder must (a)
complete and manually sign the conversion notice on the back of the Security and
deliver such notice to a Conversion Agent, (b) surrender the Security to a
Conversion Agent, (c) furnish appropriate endorsements and transfer documents if
required by a Registrar or a Conversion Agent, and (d) pay any transfer or
similar tax, if required. The date on which the Holder satisfies all of those
requirements is the “Conversion Date”. As soon as practicable after the
Conversion Date, the Company shall deliver to the Holder through a Conversion
Agent a certificate for the number of whole shares of Common Stock issuable upon
the conversion and cash in lieu of any fractional shares pursuant to Section
5.03. Anything herein to the contrary notwithstanding, in the case of Global
Securities, conversion notices may be delivered and such Securities may be
surrendered for conversion in accordance with the Applicable Procedures as in
effect from time to time.

 

The person in whose name the Common Stock certificate is registered shall be
deemed to be a stockholder of record on the Conversion Date; provided, however,
that no surrender of a Security on any date when the stock transfer books of
Company shall be closed shall be effective to constitute the person or persons
entitled to receive the shares of Common Stock upon such conversion as the
record holder or holders of such shares of Common Stock on such date, but such
surrender shall be effective to constitute the person or persons entitled to
receive such shares of Common Stock as the record holder or holders thereof for
all purposes at the close of business on the next succeeding day on which such
stock transfer books are open; provided further, however, that such conversion
shall be at the Conversion Price in effect on the Conversion Date as if the
stock transfer books of Company had not been closed. Upon conversion of a
Security, such person shall no longer be a Holder of such Security. No payment
or adjustment will be made for dividends or distributions on shares of Common
Stock issued upon conversion of a Security.

 

Securities so surrendered for conversion (in whole or in part) during the period
from the close of business on any regular record date to the opening of business
on the next succeeding interest payment date (excluding Securities or portions
thereof which



--------------------------------------------------------------------------------

TABLE OF CONTENTS

30

 

are subject to purchase following a Change of Control on a date during the
period beginning at the close of business on a regular record date and ending at
the opening of business on the first Business Day after the next succeeding
interest payment date, or if such interest payment date is not a Business Day,
the second such Business Day) shall also be accompanied by payment in funds
acceptable to the Company in an amount equal to the interest payable on such
interest payment date on the principal amount of such Security then being
converted, and such interest shall be payable to such registered Holder
notwithstanding the conversion of such Security, subject to the provisions of
this Indenture relating to the payment of defaulted interest by the Company.
Except as otherwise provided in this Section 5.02, no payment or adjustment will
be made for accrued interest on a converted Security. If the Company defaults in
the payment of interest payable on such interest payment date, the Company shall
promptly repay such funds to such Holder.

 

Nothing in this Section shall affect the right of a Holder in whose name any
Security is registered at the close of business on a record date to receive the
interest payable on such Security on the related interest payment date in
accordance with the terms of this Indenture and the Securities. If a Holder
converts more than one Security at the same time, the number of shares of Common
Stock issuable upon the conversion shall be based on the aggregate principal
amount of Securities converted.

 

Upon surrender of a Security that is converted in part, the Company shall
execute, and the Trustee shall authenticate and deliver to the Holder, a new
Security equal in principal amount to the unconverted portion of the Security
surrendered.

 

SECTION 5.03. Fractional Shares. The Company will not issue fractional shares of
Common Stock upon conversion of Securities. In lieu thereof, the Company will
pay an amount in cash based upon the Closing Price of the Common Stock on the
Trading Day immediately prior to the Conversion Date.

 

SECTION 5.04. Taxes on Conversion. If a Holder converts a Security, the Company
shall pay any documentary, stamp or similar issue or transfer tax due on the
issue of shares of Common Stock upon such conversion. However, the Holder shall
pay any such tax which is due because the Holder requests the shares to be
issued in a name other than the Holder’s name. The Conversion Agent may refuse
to deliver the certificate representing the Common Stock being issued in a name
other than the Holder’s name until the Conversion Agent receives a sum
sufficient to pay any tax which will be due because the shares are to be issued
in a name other than the Holder’s name. Nothing herein shall preclude any tax
withholding required by law or regulation.

 

SECTION 5.05. Company To Provide Stock. The Company shall, prior to issuance of
any Securities hereunder, and from time to time as may be necessary, reserve,
out of its authorized but unissued Common Stock, a sufficient number of shares
of Common Stock to permit the conversion of all outstanding Securities into
shares of Common Stock.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

31

 

All shares of Common Stock delivered upon conversion of the Securities shall be
newly issued shares, shall be duly authorized, validly issued, fully paid and
nonassessable and shall be free from preemptive rights and free of any lien or
adverse claim.

 

The Company will endeavor promptly to comply with all federal and state
securities laws regulating the offer and delivery of shares of Common Stock upon
conversion of Securities, if any, and will list or cause to have quoted such
shares of Common Stock on each national securities exchange or on The Nasdaq
National Market or other over-the-counter market or such other market on which
the Common Stock is then listed or quoted; provided, however, that if rules of
such automated quotation system or exchange permit the Company to defer the
listing of such Common Stock until the first conversion of the Securities into
Common Stock in accordance with the provisions of this Indenture, the Company
covenants to list such Common Stock issuable upon conversion of the Securities
in accordance with the requirements of such automated quotation system or
exchange at such time.

 

SECTION 5.06. Adjustment of Conversion Price. The conversion price as stated in
paragraph 6 of the Securities (the “Conversion Price”) shall be adjusted from
time to time by the Company as follows:

 

(a) In case the Company shall (i) pay a dividend on its Common Stock in shares
of Common Stock, (ii) make a distribution on its Common Stock in shares of
Common Stock, (iii) subdivide its outstanding Common Stock into a greater number
of shares, or (iv) combine its outstanding Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior thereto shall be
adjusted so that the Holder of any Security thereafter surrendered for
conversion shall be entitled to receive that number of shares of Common Stock
which it would have owned had such Security been converted immediately prior to
the happening of such event. An adjustment made pursuant to this subsection (a)
shall become effective immediately after the record date in the case of a
dividend or distribution and shall become effective immediately after the
effective date in the case of subdivision or combination.

 

(b) In case the Company shall issue rights or warrants to all or substantially
all holders of its Common Stock entitling them (for a period commencing no
earlier than the record date described below and expiring not more than 60 days
after such record date) to subscribe for or purchase shares of Common Stock (or
securities convertible into Common Stock) at a price per share (or having a
conversion price per share) less than the Current Market Price Per Share of
Common Stock on the record date for the determination of stockholders entitled
to receive such rights or warrants, the Conversion Price in effect immediately
prior thereto shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Price in effect immediately prior to
such record date by a fraction of which (x) the numerator shall be the number of
shares of Common Stock outstanding on such record date plus the number of shares
which the aggregate offering price of the total number of shares of



--------------------------------------------------------------------------------

TABLE OF CONTENTS

32

 

Common Stock so offered (or the aggregate conversion price of the convertible
securities so offered, which shall be determined by multiplying the number of
shares of Common Stock issuable upon conversion of such convertible securities
by the conversion price per share of Common Stock pursuant to the terms of such
convertible securities) would purchase at the Current Market Price Per Share of
Common Stock on such record date, and of which (y) the denominator shall be the
number of shares of Common Stock outstanding on such record date plus the number
of additional shares of Common Stock offered (or into which the convertible
securities so offered are convertible). Such adjustment shall be made
successively whenever any such rights or warrants are issued, and shall become
effective immediately after such record date. If at the end of the period during
which such rights or warrants are exercisable not all rights or warrants shall
have been exercised, the adjusted Conversion Price shall be immediately
readjusted to what it would have been based upon the number of additional shares
of Common Stock actually issued (or the number of shares of Common Stock
issuable upon conversion of convertible securities actually issued).

 

(c) In case the Company shall distribute to all or substantially all holders of
its Common Stock any shares of capital stock of the Company (other than Common
Stock), evidences of indebtedness or other non-cash assets (including securities
of any person other than the Company but excluding (1) dividends or
distributions paid in cash or (2) dividends or distributions referred to in
subsection (a) of this Section 5.06), or shall distribute to all or
substantially all holders of its Common Stock rights or warrants to subscribe
for or purchase any of its securities (excluding those rights and warrants
referred to in subsection (b) of this Section 5.06 and also excluding the
distribution of rights to all holders of Common Stock pursuant to the adoption
of a stockholders’ rights plan), then in each such case the Conversion Price
shall be adjusted so that the same shall equal the price determined by
multiplying the current Conversion Price by a fraction of which the numerator
shall be the Current Market Price Per Share of the Common Stock on the record
date mentioned below less the fair market value on such record date (as
reasonably determined in good faith by the Board of Directors of the Company,
whose determination shall be conclusive evidence of such fair market value and
which shall be evidenced by an Officers’ Certificate delivered to the Trustee)
of the portion of the capital stock, evidences of indebtedness or other non-cash
assets so distributed or of such rights or warrants applicable to one share of
Common Stock (determined on the basis of the number of shares of Common Stock
outstanding on the record date), and of which the denominator shall be the
Current Market Price Per Share of the Common Stock on such record date. Such
adjustment shall be made successively whenever any such distribution is made and
shall become effective immediately after the record date for the determination
of shareholders entitled to receive such distribution.

 

(d) In case the Company shall, by dividend or otherwise, at any time distribute
(a “Triggering Distribution”) to all or substantially all holders of its Common
Stock cash in an aggregate amount that, together with the aggregate amount of
(i) any cash and the fair market value (as reasonably determined in



--------------------------------------------------------------------------------

TABLE OF CONTENTS

33

 

good faith by the Board of Directors of the Company, whose determination shall
be conclusive evidence thereof and which shall be evidenced by an Officers’
Certificate delivered to the Trustee) of any other consideration payable in
respect of any tender offer by the Company or a Subsidiary of the Company for
Common Stock consummated within the 12 months preceding the date of payment of
the Triggering Distribution and in respect of which no Conversion Price
adjustment pursuant to this Section 5.06 has been made and (ii) all other cash
distributions to all or substantially all holders of its Common Stock made
within the 12 months preceding the date of payment of the Triggering
Distribution and in respect of which no Conversion Price adjustment pursuant to
this Section 5.06 has been made, exceeds an amount equal to 10.0% of the product
of the Current Market Price Per Share of Common Stock on the Business Day (the
“Determination Date”) immediately preceding the day on which such Triggering
Distribution is declared by the Company multiplied by the number of shares of
Common Stock outstanding on the Determination Date (excluding shares held in the
treasury of the Company), the Conversion Price shall be reduced so that the same
shall equal the price determined by multiplying such Conversion Price in effect
immediately prior to the Determination Date by a fraction of which the numerator
shall be the Current Market Price Per Share of the Common Stock on the
Determination Date less the sum of the aggregate amount of cash and the
aggregate fair market value (as reasonably determined in good faith by the Board
of Directors of the Company, whose determination shall be conclusive evidence of
such fair market value and which shall be evidenced by an Officers’ Certificate
delivered to the Trustee) of any such other consideration so distributed, paid
or payable within such 12 months (including, without limitation, the Triggering
Distribution) applicable to one share of Common Stock (determined on the basis
of the number of shares of Common Stock outstanding on the Determination Date)
and the denominator shall be such Current Market Price Per Share of the Common
Stock on the Determination Date, such reduction to become effective immediately
prior to the opening of business on the day following the date on which the
Triggering Distribution is paid.

 

(e) (1) In case any tender offer made by the Company for Common Stock shall
expire and such tender offer (as amended upon the expiration thereof) shall
involve the payment of aggregate consideration in an amount (determined as the
sum of the aggregate amount of cash consideration and the aggregate fair market
value (as reasonably determined in good faith by the Board of Directors of the
Company, whose determination shall be conclusive evidence thereof and which
shall be evidenced by an Officers’ Certificate delivered to the Trustee) of any
other consideration) that, together with the aggregate amount of (i) any cash
and the fair market value (as reasonably determined in good faith by the Board
of Directors of the Company, whose determination shall be conclusive evidence
thereof and which shall be evidenced by an Officers’ Certificate delivered to
the Trustee) of any other consideration payable in respect of any other tender
offers by the Company or any Subsidiary of the Company for Common Stock
consummated within the 12 months preceding the date of the Expiration Date (as
defined below) and in respect of which no Conversion Price adjustment pursuant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

34

 

to this Section 5.06 has been made and (ii) all cash distributions to all or
substantially all holders of its Common Stock made within the 12 months
preceding the Expiration Date and in respect of which no Conversion Price
adjustment pursuant to this Section 5.06 has been made, exceeds an amount equal
to 10.0% of the product of the Current Market Price Per Share of Common Stock as
of the last date (the “Expiration Date”) tenders could have been made pursuant
to such tender offer (as it may be amended) (the last time at which such tenders
could have been made on the Expiration Date is hereinafter sometimes called the
“Expiration Time”) multiplied by the number of shares of Common Stock
outstanding (including tendered shares but excluding any shares held in the
treasury of the Company) at the Expiration Time, then, immediately prior to the
opening of business on the day after the Expiration Date, the Conversion Price
shall be reduced so that the same shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to the close of
business on the Expiration Date by a fraction of which the numerator shall be
the product of the number of shares of Common Stock outstanding (including
tendered shares but excluding any shares held in the treasury of the Company) at
the Expiration Time multiplied by the Current Market Price Per Share of the
Common Stock on the Trading Day next succeeding the Expiration Date and the
denominator shall be the sum of (x) the aggregate consideration (determined as
aforesaid) payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender offer) of all shares validly tendered and
not withdrawn as of the Expiration Time (the shares deemed so accepted, up to
any such maximum, being referred to as the “Purchased Shares”) and (y) the
product of the number of shares of Common Stock outstanding (less any Purchased
Shares and excluding any shares held in the treasury of the Company) at the
Expiration Time and the Current Market Price Per Share of Common Stock on the
Trading Day next succeeding the Expiration Date, such reduction to become
effective immediately prior to the opening of business on the day following the
Expiration Date. In the event that the Company is obligated to purchase shares
pursuant to any such tender offer, but the Company is permanently prevented by
applicable law from effecting any or all such purchases or any or all such
purchases are rescinded, the Conversion Price shall again be adjusted to be the
Conversion Price which would have been in effect based upon the number of shares
actually purchased. If the application of this Section 5.06(e) to any tender
offer would result in an increase in the Conversion Price, no adjustment shall
be made for such tender offer under this Section 5.06(e).

 

(2) For purposes of Section 5.06(d) and 5.06(e), the term “tender offer” shall
mean and include both tender offers and exchange offers (within the meaning of
U.S. Federal securities laws), all references to “purchases” of shares in tender
offers (and all similar references) shall mean and include both the purchase of
shares in tender offers and the acquisition of shares pursuant to exchange
offers, and all references to “tendered shares” (and all similar references)
shall mean and include shares tendered in both tender offers and exchange
offers.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

35

 

(f) For the purpose of any computation under subsections (b), (c), (d) and (e)
of this Section 5.06, the current market price per share of Common Stock (the
“Current Market Price Per Share”) on any date shall be deemed to be the average
of the daily Closing Prices for the 30 consecutive Trading Days commencing 45
Trading Days before (i) the Determination Date or the Expiration Date, as the
case may be, with respect to distributions or tender offers under subsection (e)
of this Section 5.06 or (ii) the record date with respect to distributions,
issuances or other events requiring such computation under subsection (b), (c)
or (d) of this Section 5.06. The Closing Price for each day (the “Closing
Price”) shall be the last reported sales price or, in case no such reported sale
takes place on such date, the average of the reported closing bid and asked
prices in either case on The New York Stock Exchange (the “NYSE”) or the Nasdaq
National Market (the “NNM”), as applicable, or, if the Common Stock is not
listed or admitted to trading on the NYSE or the NNM, the principal national
securities exchange or quotation system on which the Common Stock is quoted or
listed or admitted to trading or, if not quoted or listed or admitted to trading
on any national securities exchange or quotation system, the closing sales price
or, in case no reported sale takes place, the average of the closing bid and
asked prices, as furnished by any two members of the National Association of
Securities Dealers, Inc. selected from time to time by the Company for that
purpose. If no such prices are available, the Current Market Price Per Share
shall be the fair value of a share of Common Stock (as reasonably determined in
good faith by the Board of Directors of the Company, whose determination shall
be conclusive evidence of such fair market value and which shall be evidenced by
an Officers’ Certificate delivered to the Trustee).

 

(g) In any case in which this Section 5.06 shall require that an adjustment be
made following a record date or a Determination Date or Expiration Date, as the
case may be, established for purposes of this Section 5.06, the Company may
elect to defer (but only until five Business Days following the filing by the
Company with the Trustee of the certificate described in Section 5.09) issuing
to the Holder of any Security converted after such record date or Determination
Date or Expiration Date the shares of Common Stock and other capital stock of
the Company issuable upon such conversion over and above the shares of Common
Stock and other capital stock of the Company issuable upon such conversion only
on the basis of the Conversion Price prior to adjustment; and, in lieu of the
shares the issuance of which is so deferred, the Company shall issue or cause
its transfer agent to issue due bills or other appropriate evidence prepared by
the Company of the right to receive such shares. If any distribution in respect
of which an adjustment to the Conversion Price is required to be made as of the
record date or Determination Date or Expiration Date therefor is not thereafter
made or paid by the Company for any reason, the Conversion Price shall be
readjusted to the Conversion Price which would then be in effect if such record
date had not been fixed or such effective date or Determination Date or
Expiration Date had not occurred.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

36

 

SECTION 5.07. No Adjustment. No adjustment in the Conversion Price shall be
required unless the adjustment would require an increase or decrease of at least
1% in the Conversion Price as last adjusted; provided, however, that any
adjustments which by reason of this Section 5.07 are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations under this Article 5 shall be made to the nearest cent or to
the nearest one-hundredth of a share, as the case may be.

 

No adjustment need be made for issuances of Common Stock pursuant to a Company
plan for reinvestment of dividends or interest or for a change in the par value
or a change to no par value of the Common Stock.

 

To the extent that the Securities become convertible into the right to receive
cash, no adjustment need be made thereafter as to the cash. Interest will not
accrue on the cash.

 

SECTION 5.08. Adjustment for Tax Purposes. The Company shall be entitled to make
such reductions in the Conversion Price, in addition to those required by
Section 5.06, as it in its discretion shall determine to be advisable in order
that any stock dividends, subdivisions of shares, distributions of rights to
purchase stock or securities or distributions of securities convertible into or
exchangeable for stock hereafter made by the Company to its stockholders shall
not be taxable.

 

SECTION 5.09. Notice of Adjustment. Whenever the Conversion Price or conversion
privilege is adjusted, the Company shall promptly mail to Securityholders a
notice of the adjustment and file with the Trustee an Officers’ Certificate
briefly stating the facts requiring the adjustment and the manner of computing
it. Unless and until the Trustee shall receive an Officers’ Certificate setting
forth an adjustment of the Conversion Price, the Trustee may assume without
inquiry that the Conversion Price has not been adjusted and that the last
Conversion Price of which it has knowledge remains in effect.

 

SECTION 5.10. Notice of Certain Transactions. In the event that:

 

(1) the Company takes any action which would require an adjustment in the
Conversion Price;

 

(2) the Company consolidates or merges with or into, or transfers all or
substantially all of its property and assets to, another corporation or another
corporation merges into the Company and, in each such case, stockholders of the
Company must approve the transaction; or

 

(3) there is a dissolution or liquidation of the Company,

 

the Company shall mail to Holders and file with the Trustee a notice stating the
proposed record or effective date, as the case may be. The Company shall mail
the notice at least ten days before such date. Failure to mail such notice or
any defect therein shall not



--------------------------------------------------------------------------------

TABLE OF CONTENTS

37

 

affect the validity of any transaction referred to in clause (1), (2) or (3) of
this Section 5.10.

 

SECTION 5.11. Effect of Reclassification, Consolidation, Merger or Sale on
Conversion Privilege. If any of the following shall occur, namely: (a) any
reclassification or change of shares of Common Stock issuable upon conversion of
the Securities (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination, or any other change for which an adjustment is provided in Section
5.06); (b) any consolidation or merger or combination to which the Company is a
party other than a merger in which the Company is the continuing corporation and
which does not result in any reclassification of, or change (other than in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination) in, outstanding shares of Common
Stock; or (c) any sale, conveyance, transfer or lease of the property and assets
of the Company as an entirety or substantially as an entirety, directly or
indirectly, to any Person, then the Company, or such successor, purchasing,
transferee or leasing Person, as the case may be, shall, as a condition
precedent to such reclassification, change, combination, consolidation, merger,
sale, conveyance, transfer or lease, execute and deliver to the Trustee a
supplemental indenture providing that the Holder of each Security then
outstanding shall have the right to convert such Security into the kind and
amount of shares of stock and other securities and property (including cash)
receivable upon such reclassification, change, combination, consolidation,
merger, sale, conveyance, transfer or lease by a holder of the number of shares
of Common Stock deliverable upon conversion of such Security immediately prior
to such reclassification, change, combination, consolidation, merger, sale,
conveyance, transfer or lease. Such supplemental indenture shall provide for
adjustments of the Conversion Price which shall be as nearly equivalent as may
be practicable to the adjustments of the Conversion Price provided for in this
Article 5. If, in the case of any such consolidation, merger, combination, sale,
conveyance, transfer or lease the stock or other securities and property
(including cash) receivable thereupon by a holder of Common Stock include shares
of stock or other securities and property of a Person other than the successor,
purchasing, transferee or leasing Person, as the case may be, in such
consolidation, merger, combination, sale, conveyance, transfer or lease, then
such supplemental indenture shall also be executed by such other Person and
shall contain such additional provisions to protect the interests of the Holders
of the Securities as the Board of Directors of the Company shall reasonably
consider necessary by reason of the foregoing. The provisions of this Section
5.11 shall similarly apply to successive reclassifications, changes,
combinations, consolidations, mergers, sales, conveyances, transfers or leases.

 

In the event the Company shall execute a supplemental indenture pursuant to this
Section 5.11, the Company shall promptly file with the Trustee (x) an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or other securities or property (including cash) receivable by Holders
of the Securities upon the conversion of their Securities after any such
reclassification, change, combination, consolidation, merger, sale, conveyance,
transfer or lease, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with and (y) an



--------------------------------------------------------------------------------

TABLE OF CONTENTS

38

 

Opinion of Counsel that all conditions precedent have been complied with, and
shall promptly mail notice thereof to all Holders.

 

SECTION 5.12. Trustee’s Disclaimer. The Trustee shall have no duty to determine
when an adjustment under this Article 5 should be made, how it should be made or
what such adjustment should be, but may accept as conclusive evidence of that
fact or the correctness of any such adjustment, and shall be protected in
relying upon, an Officers’ Certificate including the Officers’ Certificate with
respect thereto which the Company is obligated to file with the Trustee pursuant
to Section 5.09. The Trustee makes no representation as to the validity or value
of any securities or assets issued upon conversion of Securities, and the
Trustee shall not be responsible for the Company’s failure to comply with any
provisions of this Article 5.

 

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 5.11, but may accept as conclusive evidence of the correctness thereof,
and shall be fully protected in relying upon, the Officers’ Certificate with
respect thereto which the Company is obligated to file with the Trustee pursuant
to Section 5.11.

 

SECTION 5.13. Voluntary Reduction. The Company from time to time may voluntarily
reduce the Conversion Price by any amount for any period of time if the period
is at least 20 days and if the reduction is irrevocable during the period if the
Board of Directors of the Company determines that such reduction would be in the
best interests of the Company, and the Company provides 15 days’ prior notice of
any voluntary reduction in the Conversion Price; provided, however, that in no
event may the Company reduce the Conversion Price to be less than the par value
of a share of Common Stock, and provided, further, that no such decrease shall
be taken into account for purposes of the determination of whether the Closing
Price of the Common Stock exceeds 105% of the Conversion Price pursuant to
Section 4.07.

 

ARTICLE 6

 

Successor Companies

 

SECTION 6.01. When Company May Merge or Transfer Assets. The Company may not
consolidate, combine with or merge with or into any other Person, in a
transaction in which it is not the surviving corporation, or sell, convey,
transfer or lease its properties and assets as an entirety or substantially as
an entirety to any successor Person unless:

 

(1) the successor, purchasing, transferring or leasing Person, if any, is a
corporation, limited liability company, partnership, trust or other entity
organized and existing under the laws of the United States, any State thereof or
the District of Columbia (the “Successor Person”) and expressly assumes the
obligations of the Company under this Indenture by a supplemental indenture as
provided in Section 5.11;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

39

 

(2) immediately after giving effect to such transaction, and treating any
Indebtedness which becomes an Obligation of the Company or any Subsidiary of the
Company as a result of such transaction as having been Incurred by it at the
time of the transaction, no Default or Event of Default shall have occurred and
be continuing; and

 

(3) the Company shall have delivered to the Trustee an Officers’s Certificate
and an Opinion of Counsel, each stating that such consolidation, combination,
merger, conveyance, sale, transfer or lease and such supplemental indenture (if
any) comply with this Indenture.

 

The Successor Person shall be the successor to the Company and shall succeed to,
and be substituted for, and may exercise every right and power of the Company
under this Indenture, and the predecessor Company, except in the case of a
lease, shall be automatically released from its obligations under this Indenture
and the Securities.

 

ARTICLE 7

 

Defaults and Remedies

 

SECTION 7.01. Events of Default. An “Event of Default” occurs if:

 

(1) the Company defaults in any payment of interest on any Security when the
same becomes due and payable, whether or not such payment shall be prohibited by
Article 11, and such default continues for a period of 30 days;

 

(2) the Company (i) defaults in the payment of the principal of or premium, if
any, on any Security when the same becomes due and payable at its Stated
Maturity, upon declaration of acceleration or otherwise, whether or not such
payment shall be prohibited by Article 11 or (ii) fails to purchase Securities
when required pursuant to this Indenture or the Securities, whether or not such
purchase shall be prohibited by Article 11;

 

(3) the Company fails to comply for 30 days after the notice specified below
with any of its obligations pursuant to Sections 4.07, 4.08, 4.09, 4.10 and 4.11
(other than its obligation to purchase Securities properly submitted for
purchase);

 

(4) the Company fails to comply with its obligations under Section 6.01;

 

(5) the Company fails to comply with any of its agreements in the Securities or
this Indenture (other than those referred to in clauses (1) through (4) above)
and such failure continues for 60 days after the notice specified below;

 

(6) the Company pursuant to or within the meaning of any Bankruptcy Law:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

40

 

(A) commences a voluntary case;

 

(B) consents to the entry of an order for relief against it in an involuntary
case;

 

(C) consents to the appointment of a Custodian of it or for a substantial part
of its property; or

 

(D) makes a general assignment for the benefit of its creditors;

 

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A) is for relief against the Company in an involuntary case;

 

(B) appoints a Custodian of the Company or for all or substantially all of its
property; or

 

(C) orders the winding up or liquidation of the Company;

 

and the order or decree remains unstayed and in effect for 60 days (together
with Clause (6), the “bankruptcy provisions”); or

 

(8) Indebtedness of the Company is not paid within any applicable grace period
after final maturity or is accelerated by the holders thereof because of a
default and the total amount of such Indebtedness unpaid or accelerated exceeds
$15.0 million (the “cross acceleration provision”).

 

However, a default under clauses (3) or (5) will not constitute an Event of
Default until the Trustee or the holders of 25% in principal amount of the
outstanding Securities notify the Company of the default and the Company does
not cure such default within the time specified after receipt of such notice.
The notice given pursuant to this Section 7.01 must specify the Default, demand
that it be remedied and state that such notice is a “Notice of Default.”

 

The Company shall deliver to the Trustee, within 30 days after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any Event of
Default under clause (8) and any event which with the giving of notice or the
lapse of time would become an Event of Default under clause (3) or (5), its
status and what action the Company is taking or proposes to take with respect
thereto.

 

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

 

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal, state or foreign law for the relief of debtors. The term “Custodian”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

41

 

means any receiver, trustee, assignee, liquidator, custodian or similar official
under any Bankruptcy Law.

 

SECTION 7.02. Acceleration. If an Event of Default (other than an Event of
Default specified in Section 7.01(6) or (7) (in either case) with respect to the
Company) occurs and is continuing, the Trustee by notice to the Company, or the
Holders of at least 25% in principal amount of the Securities by notice to the
Company and the Trustee, may declare the principal of and accrued but unpaid
interest on all the Securities to be due and payable. Upon such a declaration,
such principal and interest shall be due and payable immediately. If an Event of
Default specified in Section 7.01(6) or (7) occurs, the principal of and
interest on all the Securities shall ipso facto become and be immediately due
and payable without any declaration or other act on the part of the Trustee or
any Securityholders. The Holders of a majority in principal amount of the
outstanding Securities by notice to the Trustee may rescind an acceleration with
respect to the Securities and its consequences if the rescission would not
conflict with any judgment or decree, if all existing Events of Default have
been cured or waived except nonpayment of principal or interest that has become
due solely because of acceleration and all payments due to the Trustee under
Section 8.07 of this Indenture have been made. No such rescission shall affect
any subsequent Default or impair any right consequent thereto. Any payment by
the Company pursuant to this section is subject to Article 11.

 

SECTION 7.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal
of or interest on the Securities or to enforce the performance of any provision
of the Securities or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

 

SECTION 7.04. Waiver of Past Defaults. The Holders of a majority in principal
amount of the Securities by notice to the Trustee may waive an existing Default
and its consequences except (1) a Default in the payment of the principal of or
interest on a Security or (2) a Default in respect of a provision that under
Section 10.02 cannot be amended without the consent of each Securityholder
affected. When a Default is waived, it is deemed cured, but no such waiver shall
extend to any subsequent or other Default or impair any consequent right.

 

SECTION 7.05. Control by Majority. The Holders of a majority in principal amount
of the outstanding Securities may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or,
subject to Section 8.01, that the Trustee determines is unduly prejudicial to
the rights of other Securityholders or would



--------------------------------------------------------------------------------

TABLE OF CONTENTS

42

 

involve the Trustee in personal liability; provided, however, that the Trustee
may take any other action deemed proper by the Trustee that is not inconsistent
with such direction. Prior to taking any action hereunder, the Trustee shall be
entitled to indemnification from the Holders satisfactory to it in its sole
discretion against all losses and expenses caused by taking or not taking such
action.

 

SECTION 7.06. Limitation on Suits. Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, or the right to
convert the Securities, no Securityholder may pursue any remedy with respect to
this Indenture or the Securities unless:

 

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

 

(2) the Holders of at least 25% in principal amount of the outstanding
Securities make a written request to the Trustee to pursue the remedy;

 

(3) such Holder or Holders offer to the Trustee reasonable security or indemnity
against any loss, liability or expense;

 

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

 

(5) the Holders of a majority in principal amount of the Securities do not give
the Trustee a direction inconsistent with the request during such 60-day period.

 

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another
Securityholder.

 

SECTION 7.07. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
principal of and interest on the Securities held by such Holder, on or after the
respective due dates expressed in the Securities, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.

 

SECTION 7.08. Collection Suit by Trustee. If an Event of Default specified in
Section 7.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount then due and owing (together with interest on any unpaid
interest to the extent lawful) and the amounts provided for in Section 8.07.

 

SECTION 7.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Securityholders allowed in any
judicial proceedings relative to the Company, its creditors or its property to
collect and receive any monies or other property payable or deliverable on any
such claims, and to distribute



--------------------------------------------------------------------------------

TABLE OF CONTENTS

43

 

the same after the deduction of any amounts due the Trustee under Section 8.07,
and to take any other action with respect to such claims, including
participating as a member of any official committee of creditors, as it
reasonably deems necessary or advisable, and, unless prohibited by law or
applicable regulations, may vote on behalf of the Holders in any election of a
trustee in bankruptcy or other Person performing similar functions. The Trustee
shall be entitled and empowered to collect, receive and distribute any money or
other property payable or deliverable on any such claims, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and its counsel, and any other amounts due
the Trustee under Section 8.07.

 

SECTION 7.10. Priorities. If the Trustee collects any money pursuant to this
Article 7, it shall pay out the money in the following order:

 

FIRST: to the Trustee for amounts due to the Trustee under Section 8.07 or any
other provision of this Indenture;

 

SECOND: to holders of Senior Indebtedness of the Company to the extent required
by Article 11;

 

THIRD: to Securityholders for amounts due and unpaid on the Securities for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

 

FOURTH: to the Company.

 

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section. At least 15 days before such record
date, the Trustee shall mail to each Securityholder and the Company a notice
that states the record date, the payment date and amount to be paid.

 

SECTION 7.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, a suit
by a Holder pursuant to Section 7.07 or a suit by Holders of more than 10% in
principal amount of the Securities.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

44

 

ARTICLE 8

 

Trustee

 

SECTION 8.01. Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent Person would exercise or use under the circumstances in
the conduct of such Person’s own affairs.

 

(b) Except during the continuance of an Event of Default:

 

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which, by any provision hereof, are required to be
furnished to the Trustee, the Trustee shall examine such certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own wilful misconduct, except that:

 

(1) this paragraph does not limit the effect of paragraph (b) of this Section;

 

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

 

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 7.05.

 

(d) Every provision of this Indenture that in any way relates to the Trustee,
other than paragraph (g) of this Section, is subject to paragraphs (a), (b) and
(c) of this Section.

 

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company.

 

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

45

 

(g) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers, if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

(h) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

 

SECTION 8.02. Rights of Trustee. (a) The Trustee, may conclusively rely on any
document believed by it to be genuine and to have been signed or presented by
the proper Person. The Trustee need not investigate any fact or matter stated in
the document.

 

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel. The Trustee shall not be liable for any
action it takes or omits to take in good faith in reliance on the Officers’
Certificate or Opinion of Counsel.

 

(c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

 

(d) Subject to Section 8.01(c), the Trustee shall not be liable for any action
it takes or omits to take in good faith which it believes to be authorized or
within its rights or powers.

 

(e) The Trustee may consult with counsel, and the advice or opinion of counsel
with respect to legal matters relating to this Indenture and the Securities
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

 

(f) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a Default or Event of
Default is received by the Trustee at the Corporate Trust Office, and such
notice references the Securities under this Indenture.

 

(g) The rights, privileges, protections, immunities and benefits given to the
Trustee hereunder, including without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder, and to each agent, custodian and other Person employed by
the Trustee consistent with the terms of this Indenture to act hereunder.

 

(h) Any permissive right or authority granted to the Trustee shall not be
construed as a mandatory duty.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

46

 

SECTION 8.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent, Registrar, co-registrar or co-paying agent
may do the same with like rights. However, the Trustee must comply with Sections
8.10 and 8.11.

 

SECTION 8.04. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Securities, it shall not be accountable for the Company’s use of the proceeds
from the Securities, and it shall not be responsible for any statement of the
Company in the Indenture or in any document issued in connection with the sale
of the Securities or in the Securities other than the Trustee’s certificate of
authentication.

 

SECTION 8.05. Notice of Defaults. If a Default occurs and is continuing and if
it is actually known to the Trustee, or upon written notice from the Company or
any Securityholder or upon a Payment Default, the Trustee shall mail to each
Securityholder notice of the Default within 90 days after it occurs. Except in
the case of a Default in payment of principal of or interest on any Security
(including payments pursuant to the mandatory redemption provisions of such
Security, if any), the Trustee may withhold the notice if and so long as a
committee of its Trust Officers in good faith determines that withholding the
notice is in the interests of Securityholders.

 

SECTION 8.06. Reports by Trustee to Holders. As promptly as practicable after
each May 15 beginning with May 15, 2004, and in any event within 60 days of each
May 15, the Trustee shall mail to each Securityholder a brief report dated as of
May 15 of each year that complies with TIA § 313(a). The Trustee also shall
comply with TIA § 313(b).

 

A copy of each report at the time of its mailing to Securityholders shall be
filed with the SEC and each stock exchange (if any) on which the Securities are
listed. The Company agrees to notify promptly the Trustee whenever the
Securities become listed on any stock exchange and of any delisting thereof.

 

SECTION 8.07. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time reasonable compensation for its services. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company shall reimburse the Trustee promptly upon request for
all reasonable out-of-pocket expenses, disbursements and advances incurred or
made by it, including costs of collection, in addition to the compensation for
its services. Such expenses shall include the reasonable compensation and
expenses, disbursements and advances of the Trustee’s agents, counsel,
accountants and experts. The Company shall indemnify the Trustee against any and
all loss, liability or expense (including reasonable attorneys’ fees) incurred
by it in connection with the administration of this trust and the performance of
its duties hereunder, including the costs and expenses of enforcing this
Indenture (including this Section 8.07) against the Company and defending itself
against any claim (whether asserted by any Securityholder or any other Person)
or liability in



--------------------------------------------------------------------------------

TABLE OF CONTENTS

47

 

connection with the exercise or performance of any of its powers or duties
hereunder. The Trustee shall notify the Company promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Company shall not
relieve the Company of its obligations hereunder unless such failure prejudices
the Company. The Company shall defend the claim and the Trustee may have
separate counsel and the Company shall pay the fees and expenses of such
counsel. The Company need not reimburse any expense or indemnify against any
loss, liability or expense incurred by the Trustee through the Trustee’s own
wilful misconduct, negligence or bad faith.

 

The Company need not pay for any settlement made by the Trustee without the
Company’s consent, such consent not to be unreasonably withheld.

 

To secure the Company’s payment obligations in this Section, the Trustee shall
have a lien prior to the Securities on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Securities.

 

The Company’s payment obligations, and the lien granted to the Trustee, pursuant
to this Section shall survive the discharge of this Indenture. When the Trustee
incurs expenses or renders services after the occurrence of a Default specified
in Section 7.01(6) or (7) with respect to the Company, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under the
Bankruptcy Law.

 

SECTION 8.08. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Company. The Holders of a majority in principal amount of the
Securities may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee. The Company shall remove the Trustee if:

 

(1) the Trustee fails to comply with Section 8.10;

 

(2) the Trustee is adjudged bankrupt or insolvent;

 

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

 

(4) the Trustee otherwise becomes incapable of acting.

 

If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the outstanding Securities and such Holders do
not reasonably promptly appoint a successor Trustee, or if a vacancy exists in
the office of Trustee for any reason (the Trustee in such event being referred
to herein as the retiring Trustee), the Company shall promptly appoint a
successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a



--------------------------------------------------------------------------------

TABLE OF CONTENTS

48

 

notice of its succession to Securityholders. The retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee, provided
that the amounts owing to the Trustee hereunder have been paid and subject to
the lien provided for in Section 8.07.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of 10% in
principal amount of the Securities may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 8.10, any Securityholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 8.07 shall continue for the benefit of the
retiring Trustee.

 

SECTION 8.09. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee provided that such successor shall be eligible and
qualified under Section 8.10.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Securities shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Securities so authenticated; and in
case at that time any of the Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Securities or in this Indenture provided that the certificate of the
Trustee shall have.

 

SECTION 8.10. Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $50,000,000 as set forth in its most recent
published annual report of condition. The Trustee shall comply with TIA §
310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.

 

SECTION 8.11. Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

49

 

§ 311(b). A Trustee who has resigned or been removed shall be subject to TIA §
311(a) to the extent indicated therein.

 

ARTICLE 9

 

Discharge of Indenture

 

SECTION 9.01. Satisfaction and Discharge of Indenture. This Indenture shall
cease to be of further effect (except as to any rights of conversion,
registration of transfer or exchange of Securities herein expressly provided for
and except as further provided below), and the Trustee, on demand of and at the
expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when (a) either;

 

(1) all Securities theretofore authorized and delivered (other than (x)
Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.10 and (y) Securities for whose
payment money has therefore been deposited in trust and thereafter repaid to the
Company as provided in Section 9.03, have been delivered to the Trustee for
cancellation; or

 

(2) all such Securities not theretofore delivered to the Trustee for
cancellation (x) have become due and payable or (y) will become due and payable
at the Stated Maturity within 90 days and the Company has irrevocably deposited
or caused to be irrevocably deposited with the Trustee or a Paying Agent (other
than the Company or any of its Affiliates) as trust funds in trust for the
purpose cash in an amount sufficient to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Stated Maturity;

 

(b) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and

 

(c) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 8.07 shall survive and,
if money shall have been deposited with the Trustee pursuant to clause (1) of
this Section, the provisions of Sections 2.03, 2.05, 2.06, 2.07, 2.08, 2.10,
4.02, 4.04, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, Article 5, Article 6, and
this Article 9 shall survive until the Securities have been paid in full.

 

SECTION 9.02. Application of Trust Money. Subject to the provisions of Section
9.03, the Trustee or a Paying Agent shall hold in trust, for the benefit of the
Holders, all money deposited with it pursuant to Section 9.01 and shall apply
the



--------------------------------------------------------------------------------

TABLE OF CONTENTS

50

 

deposited money in accordance with this Indenture and the Securities to the
payment of the principal of and interest on the Securities. Money so held in
trust shall not be subject to the subordination provisions of Article 11.

 

SECTION 9.03. Repayment to Company. The Trustee and the Paying Agent shall
promptly turn over to the Company upon request any excess money (i) deposited
with them pursuant to Section 9.01 and (ii) held by them at any time.

 

The Trustee and each Paying Agent shall pay to the Company upon request any
money held by them for the payment of principal or interest that remains
unclaimed for two years, and, thereafter, Securityholders entitled to the money
must look to the Company for payment as general creditors.

 

SECTION 9.04. Reinstatement. If the Trustee or any Paying Agent is unable to
apply any money in accordance with Section 9.02 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Company’s obligations under this Indenture and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to Section
9.01 until such time as the Trustee or such Paying Agent is permitted to apply
all such money in accordance with Section 9.02; provided, however, that if the
Company has made any payment of the principal of or interest on any Securities
because of the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Securities to receive any such payment from
the money held by the Trustee or such Paying Agent.

 

ARTICLE 10

 

Amendments

 

SECTION 10.01. Without Consent of Holders. The Company and the Trustee may amend
this Indenture or the Securities without notice to or consent of any
Securityholder:

 

(1) to cure any ambiguity, omission, defect or inconsistency;

 

(2) to provide for the assumption by a successor of the Obligations of the
Company under Article 6;

 

(3) to provide for uncertificated Securities in addition to or in place of
Certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in Section
163(f)(2)(B) of the Code;

 

(4) to appoint a successor Trustee;

 

(5) to comply with any requirements of the SEC in connection with qualifying, or
maintaining the qualification of, this Indenture under the TIA;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

51

 

(6) to add guarantees with respect to the Securities or to secure the
Securities;

 

(7) to add to covenants of the Company for the benefit of the Securityholders or
to surrender any right or power conferred upon the Company; and

 

(8) to make any change that does not adversely affect the rights of any
Securityholder, including providing for the sale and resale of the Securities
under Regulation S of the Securities Act.

 

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

 

SECTION 10.02. With Consent of Holders. The Company and the Trustee may amend
this Indenture or the Securities without notice to any Securityholder but with
the written consent of the Holders of at least a majority in principal amount of
the Securities then outstanding (including consents obtained in connection with
a tender offer or exchange for the Securities). However, without the written
consent of each Securityholder affected thereby, an amendment may not:

 

(a) reduce the rate of or extend the time for payment of interest on any
Security;

 

(b) reduce the principal amount of, or any premium on, or extend the Stated
Maturity of, any Security;

 

(c) reduce the amount of principal payable upon acceleration of the maturity of
any Security;

 

(d) change the place or currency of payment of principal of, or any premium or
interest on, any Security;

 

(e) impair the right to institute suit for the enforcement of any payment on, or
with respect to, any Security;

 

(f) modify the subordination provisions of Article 11 in a manner that would
adversely affect the Holders of Securities;

 

(g) make any change in the right of the Holders of Securities to convert the
Securities that would adversely affect such Holders; or

 

(h) make any change to the adjustment of the Conversion Price that would
adversely affect the Holders of Securities, except as provided in Article 5 of
this Indenture;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

52

 

(i) reduce the percentage of the aggregate principal amount of the outstanding
Securities whose Holders must consent to a modification or amendment of this
Indenture; and

 

(j) modify any of the provisions of this Section or Section 7.04, except to
increase any such percentage or to provide that specified additional provisions
of this Indenture cannot be modified or waived without the consent of the Holder
of each outstanding Security affected thereby.

 

It shall not be necessary for the consent of the Holders under this Section
10.02 to approve the particular form of any proposed amendment, supplement or
waiver, but it shall be sufficient if such consent approves the substance
thereof.

 

After an amendment, supplement or waiver under this Section 10.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.
An amendment or supplement under this Section 10.02 or under Section 10.01 may
not make any change that adversely affects the rights under Article 11 of any
holder of an issue of Senior Indebtedness unless the holders of that issue,
pursuant to its terms, consent to the change.

 

SECTION 10.03. Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Securities shall comply with the TIA as then in effect to the
extent required thereby.

 

SECTION 10.04. Revocation and Effect of Consents and Waivers. A consent to an
amendment or a waiver by a Holder of a Security shall bind the Holder and every
subsequent Holder of that Security or portion of the Security that evidences the
same debt as the consenting Holder’s Security, even if notation of the consent
or waiver is not made on the Security. However, any such Holder or subsequent
Holder may revoke the consent or waiver as to such Holder’s Security or portion
of the Security if the Trustee receives the notice of revocation before the date
the amendment or waiver becomes effective. After an amendment or waiver becomes
effective, it shall bind every Securityholder. An amendment or waiver becomes
effective upon the execution of such amendment or waiver by the Trustee.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Securityholders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Securityholders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Holders after
such record date. No such consent shall be valid or effective for more than 120
days after such record date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

53

 

SECTION 10.05. Notation on or Exchange of Securities. If an amendment changes
the terms of a Security, the Trustee may require the Holder of the Security to
deliver it to the Trustee. The Trustee may place an appropriate notation on the
Security regarding the changed terms and return it to the Holder. Alternatively,
if the Company or the Trustee so determines, the Company in exchange for the
Security shall issue and the Trustee shall authenticate a new Security that
reflects the changed terms. Failure to make the appropriate notation or to issue
a new Security shall not affect the validity of such amendment.

 

SECTION 10.06. Trustee To Sign Amendments. The Trustee shall sign any amendment
authorized pursuant to this Article 10 if the amendment does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. If it does,
the Trustee may but need not sign it. In signing any amendment the Trustee shall
be entitled to receive and (subject to Section 8.01) shall be fully protected in
relying upon, an Officer’s Certificate and an Opinion of Counsel stating that
such amendment is authorized or permitted by this Indenture.

 

SECTION 10.07. Payment for Consent. Neither the Company nor any Affiliate of the
Company shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee or otherwise, to any Holder for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Securities unless such consideration is
offered to be paid to all Holders that so consent, waive or agree to amend in
the time frame set forth in solicitation documents relating to such consent,
waiver or agreement.

 

ARTICLE 11

 

Subordination

 

SECTION 11.01. Agreement To Subordinate. The Company agrees, and each
Securityholder by accepting a Security agrees, that the Indebtedness evidenced
by the Securities is subordinated in right of payment, to the extent and in the
manner provided in this Article 11, to the prior payment in full in cash of all
Obligations with respect to Senior Indebtedness of the Company and that the
subordination is for the benefit of and enforceable by the holders of such
Senior Indebtedness. All provisions of this Article 11 shall be subject to
Section 11.12.

 

SECTION 11.02. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution or winding up of the Company or
upon any assignment for the benefit of creditors or marshaling of assets of the
Company or in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to the Company or its property, whether voluntary or
involuntary:

 

(1) the holders of Senior Indebtedness of the Company shall be entitled to
receive payment in full in cash of all Obligations with respect to such Senior
Indebtedness (including all interest accruing subsequent to the filing of a
petition



--------------------------------------------------------------------------------

TABLE OF CONTENTS

54

 

in bankruptcy at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable law)
before Securityholders shall be entitled to receive any payment or distribution
with respect to the Securities; and

 

(2) until all Obligations with respect to such Senior Indebtedness are paid in
full in cash, any payment or distribution to which Securityholders would be
entitled but for this Article 11 shall be made to holders of such Senior
Indebtedness as their interests may appear, except that Securityholders may
receive in exchange for the Securities in any proceeding of the type described
above in this Section 11.02, (x) equity securities of the Company which, in any
case, do not provide any mandatory redemption or similar retirement prior to the
maturity of the Securities or (y) unsecured debt securities of the Company which
are subordinated to at least the same extent as the Securities to the payment of
all Senior Indebtedness of the Company and which, in any case, do not mature or
become subject to a mandatory redemption obligation prior to the maturity of the
Securities.

 

SECTION 11.03. Default on Senior Indebtedness. The Company may not pay (in cash,
property or other assets) the principal, premium, if any, or interest on the
Securities and may not repurchase or otherwise retire any Securities
(collectively, “pay the Securities”) if either of the following occurs (each, a
“Payment Default”) (i) any Obligations with respect to Senior Indebtedness are
not paid in full when due or (ii) any other default on Senior Indebtedness
occurs and the maturity of such Senior Indebtedness is accelerated in accordance
with its terms unless, in either case, (x) the default has been cured or waived
and any such acceleration has been rescinded in writing or (y) such Senior
Indebtedness has been paid in full in cash; provided, however, that the Company
may pay the Securities without regard to the foregoing if the Company and the
Trustee receive written notice approving such payment from the Representative of
such Senior Indebtedness. During the continuance of any default (other than a
default described in clause (i) or (ii) of the preceding sentence) with respect
to any Designated Senior Indebtedness pursuant to which the maturity thereof may
be accelerated immediately without further notice (except such notice as may be
required to effect such acceleration) or the expiration of any applicable grace
periods, the Company may not pay the Securities for a period (a “Payment
Blockage Period”) commencing upon the receipt by the Company and the Trustee of
written notice (a “Blockage Notice”) of such default from the Representative of
such Designated Senior Indebtedness specifying an election to effect a Payment
Blockage Period and ending 179 days thereafter (or earlier if such Payment
Blockage Period is terminated (1) by written notice to the Trustee and the
Company from the Person or Persons who gave such Blockage Notice, (2) because no
defaults continue in existence which would permit the acceleration of the
maturities of any Designated Senior Indebtedness at such time or (3) because
such Designated Senior Indebtedness has been repaid in full in cash). Unless the
holders of such Designated Senior Indebtedness or the Representative of such
holders shall have accelerated the maturity of such Designated Senior
Indebtedness, or any Payment Default otherwise exists, the Company may resume
payments on the Securities after termination of such Payment Blockage Period and
may make any and all payments that were previously



--------------------------------------------------------------------------------

TABLE OF CONTENTS

55

 

subject to a Payment Blockage Period. The Securities shall not be subject to
more than one Payment Blockage Period in any consecutive 360-day period;
provided, however that if any Blockage Notice is delivered to the Trustee by or
on behalf of holders of Designated Senior Indebtedness (other than holders of
the Bank Indebtedness), a Representative of holders of Bank Indebtedness may
give another Blockage Notice within such period, provided further, however, that
in no event may the total number of days during which any Payment Blockage
Period or Periods is in effect exceed 179 days in the aggregate during any
consecutive 360 day period, and there must be 181 days during any consecutive
360 day period during which no Payment Blockage Period is in effect. For
purposes of this Section, no default or event of default which existed or was
continuing on the date of the commencement of any Payment Blockage Period with
respect to the Designated Senior Indebtedness initiating such Payment Blockage
Period shall be, or be made, the basis of the commencement of a subsequent
Payment Blockage Period by the Representative of such Designated Senior
Indebtedness, whether or not within a period of 360 consecutive days, unless
such default or event of default shall have been cured or waived for a period of
not less than 90 consecutive days (it being acknowledged and agreed that (x) any
default or event of default as a result of a continued failure to meet a
financial covenant or test for a period ended subsequent to the commencement of
a Payment Blockage Period shall constitute a new default or event of default, as
the case may be, and shall be deemed not to be a continuing default or event of
default, as the case may be, for purposes of this sentence and (y) any
subsequent action which would give rise to a default or an event of default
pursuant to any provision under which a default or event of default previously
existed or was continuing shall constitute a new default or event of default, as
the case may be, for this purpose and shall be deemed not to be a continuing
default or event of default, as the case may be, for purposes of this sentence).

 

SECTION 11.04. Acceleration of Payment of Securities. If payment of the
Securities is accelerated because of an Event of Default, the Company or the
Trustee shall promptly notify the holders of the Designated Senior Indebtedness
(or their Representatives) of the acceleration. If any Designated Senior
Indebtedness is outstanding at the time of such acceleration, the Company may
not pay the Securities until five Business Days after the Representatives of all
the issues of Designated Senior Indebtedness receive notice of such acceleration
and, thereafter, may pay the Securities only if the Indenture otherwise permits
payment at that time.

 

SECTION 11.05. When Distribution Must Be Paid Over. If a distribution is made to
Securityholders that because of this Article 11 should not have been made to
them, the Securityholders who receive the distribution shall hold it in trust
for holders of Senior Indebtedness of the Company and pay it over to them as
their interests may appear.

 

SECTION 11.06. Subrogation. After all Senior Indebtedness of the Company is paid
in full in cash and until the Securities are paid in full, Securityholders shall
be subrogated to the rights of holders of such Senior Indebtedness to receive
distributions applicable to such Senior Indebtedness. A distribution made under
this Article 11 to holders of such Senior Indebtedness which otherwise would
have been



--------------------------------------------------------------------------------

TABLE OF CONTENTS

56

 

made to Securityholders is not, as between the Company and Securityholders, a
payment by the Company on such Senior Indebtedness.

 

SECTION 11.07. Relative Rights. This Article 11 defines the relative rights of
Securityholders and holders of Senior Indebtedness of the Company. Nothing in
this Indenture shall:

 

(1) impair, as between the Company and Securityholders, the obligation of the
Company, which is absolute and unconditional, to pay principal of and interest
on the Securities in accordance with their terms; or

 

(2) prevent the Trustee or any Securityholder from exercising its available
remedies upon a Default, subject to the rights of holders of Senior Indebtedness
of the Company to receive distributions otherwise payable to Securityholders.

 

SECTION 11.08. Subordination May Not Be Impaired by Company. No right of any
holder of Senior Indebtedness of the Company to enforce the subordination of the
Indebtedness evidenced by the Securities shall be impaired by any act or failure
to act by the Company or by its failure to comply with this Indenture.

 

SECTION 11.09. Rights of Trustee and Paying Agent. Notwithstanding Section
11.03, the Trustee or Paying Agent may continue to make payments on the
Securities and shall not be charged with knowledge of the existence of facts
that would prohibit the making of any such payments unless, not less than two
Business Days prior to the date of such payment, a Trust Officer of the Trustee
receives notice satisfactory to it that payments may not be made under this
Article 11. The Company, the Registrar or co-registrar, the Paying Agent, a
Representative or a holder of Senior Indebtedness may give the notice.

 

The Trustee in its individual or any other capacity may hold Senior Indebtedness
of the Company with the same rights it would have if it were not Trustee. The
Registrar and co-registrar and the Paying Agent may do the same with like
rights. The Trustee shall be entitled to all the rights set forth in this
Article 11 with respect to any Senior Indebtedness of the Company which may at
any time be held by it, to the same extent as any other holder of such Senior
Indebtedness; and nothing in Article 8 shall deprive the Trustee of any of its
rights as such holder. Nothing in this Article 11 shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 8.07.

 

SECTION 11.10. Distribution or Notice to Representative. Whenever a distribution
is to be made or a notice given to holders of Senior Indebtedness of the
Company, the distribution may be made and the notice given to their
Representative (if any).

 

SECTION 11.11. Article 11 Not To Prevent Events of Default or Limit Right To
Accelerate. The failure to make a payment pursuant to the Securities by reason
of any provision in this Article 11 shall not be construed as preventing the
occurrence of a Default. Nothing in this Article 11 shall have any effect on the
right of the Securityholders or the Trustee to accelerate the maturity of the
Securities.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

57

 

SECTION 11.12. Trustee Entitled To Rely. Upon any payment or distribution
pursuant to this Article 11, the Trustee and the Securityholders shall be
entitled to rely (i) upon any order or decree of a court of competent
jurisdiction in which any proceedings of the nature referred to in Section 11.02
are pending, (ii) upon a certificate of the liquidating trustee or agent or
other Person making such payment or distribution to the Trustee or to the
Securityholders or (iii) upon the Representatives for the holders of Senior
Indebtedness of the Company for the purpose of ascertaining the Persons entitled
to participate in such payment or distribution, the holders of such Senior
Indebtedness and other Indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article 11. In the event that the Trustee
determines, in good faith, that evidence is required with respect to the right
of any Person as a holder of Senior Indebtedness of the Company to participate
in any payment or distribution pursuant to this Article 11, the Trustee may
request such Person to furnish evidence to the reasonable satisfaction of the
Trustee as to the amount of such Senior Indebtedness held by such Person, the
extent to which such Person is entitled to participate in such payment or
distribution and other facts pertinent to the rights of such Person under this
Article 11, and, if such evidence is not furnished, the Trustee may defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment. The provisions of Sections 8.01 and 8.02 shall
be applicable to all actions or omissions of actions by the Trustee pursuant to
this Article 11.

 

SECTION 11.13. Trustee To Effectuate Subordination. Each Securityholder by
accepting a Security authorizes and directs the Trustee on its behalf to take
such action as may be necessary or appropriate to acknowledge or effectuate the
subordination between the Securityholders and the holders of Senior Indebtedness
of the Company as provided in this Article 11 and appoints the Trustee as
attorney-in-fact for any and all such purposes.

 

SECTION 11.14. Trustee Not Fiduciary for Holders of Senior Indebtedness. The
Trustee shall not be deemed to owe any fiduciary duty to the holders of Senior
Indebtedness and shall not be liable to any such holders if it shall mistakenly
pay over or distribute to Securityholders or the Company or any other Person,
money or assets to which any holders of Senior Indebtedness of the Company shall
be entitled by virtue of this Article 11 or otherwise.

 

SECTION 11.15. Reliance by Holders of Senior Indebtedness on Subordination
Provisions. Each Securityholder by accepting a Security acknowledges and agrees
that the foregoing subordination provisions are, and are intended to be, an
inducement and a consideration to each holder of any Senior Indebtedness of the
Company, whether such Senior Indebtedness was created or acquired before or
after the issuance of the Securities, to acquire and continue to hold, or to
continue to hold, such Senior Indebtedness and such holder of such Senior
Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold, or in continuing to hold, such
Senior Indebtedness.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

58

 

ARTICLE 12

 

Miscellaneous

 

SECTION 12.01. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with another provision which is required to be
included in the Indenture by the TIA, the required provision shall control.

 

SECTION 12.02. Notices. Any notice or communication shall be in writing and
delivered or mailed to the address set forth below:

 

if to the Company:

 

ChipPAC, Inc.

47400 Kato Road

Fremont, CA 94538

 

Attention: Chief Financial Officer

 

if to the Trustee:

 

U.S. Bank National Association

180 East Fifth Street

St. Paul, MN 55101

Fax: 651-244-8677

 

Attention:   Corporate Trust Department

ChipPAC 2.50%

Convertible Subordinated Notes due 2008

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Securityholder shall be mailed to the
Securityholder at the Securityholder’s address as it appears on the registration
books of the Registrar and shall be sufficiently given if so mailed within the
time prescribed.

 

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

 

SECTION 12.03. Communication by Holders with Other Holders. Securityholders may
communicate pursuant to TIA § 312(b) with other Securityholders with respect to
their rights under this Indenture or the Securities. The Company, the Trustee,
the Registrar and anyone else shall have the protection of TIA § 312(c).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

59

 

SECTION 12.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:

 

(1) an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

 

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

 

SECTION 12.05. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a covenant or condition provided for
in this Indenture shall include:

 

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

 

SECTION 12.06. When Securities Disregarded. In determining whether the Holders
of the required principal amount of Securities have concurred in any direction,
waiver or consent, Securities owned by the Company or by any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Company shall be disregarded and deemed not to be outstanding,
except that, for the purpose of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Securities
which the Trustee knows are so owned shall be so disregarded. Also, subject to
the foregoing, only Securities outstanding at the time shall be considered in
any such determination.

 

SECTION 12.07. Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by or a meeting of Securityholders. The
Registrar and the Paying Agent may make reasonable rules for their functions.

 

SECTION 12.08. Legal Holidays. A “Legal Holiday” is a Saturday, a Sunday or a
day on which banking institutions are not required to be open in the State of



--------------------------------------------------------------------------------

TABLE OF CONTENTS

60

 

New York. If a payment date is a Legal Holiday, payment shall be made on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period. If a regular record date is a Legal Holiday, the
record date shall not be affected.

 

SECTION 12.09. Governing Law. This Indenture and the Securities shall be
governed by, and construed in accordance with, the laws of the State of New York
but without giving effect to applicable principles of conflicts of law to the
extent that the application of the laws of another jurisdiction would be
required thereby.

 

SECTION 12.10. No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Security, each Securityholder shall waive and release
all such liability. The waiver and release shall be part of the consideration
for the issue of the Securities.

 

SECTION 12.11. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors. All agreements of the Trustee in this
Indenture shall bind its successors.

 

SECTION 12.12. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

 

SECTION 12.13. Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

61

 

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

CHIPPAC, INC.,

By

 

/s/    Robert Krakauer

--------------------------------------------------------------------------------

   

Name  Robert Krakauer

Title:  Chief Financial Officer

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By

 

/s/    Frank P. Leslie III

--------------------------------------------------------------------------------

   

Name  Frank P. Leslie III

Title:  Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

 

[FORM OF FACE OF SECURITY]

 

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.]1

 

[THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND THE CLASS A COMMON STOCK
ISSUABLE UPON CONVERSION THEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION

--------------------------------------------------------------------------------

1   These paragraphs should be included only if the Security is a Global
Security.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2

 

FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.]2

 

[THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF CHIPPAC, INC. THAT (A)
THIS SECURITY AND THE CLASS A COMMON STOCK ISSUABLE UPON CONVERSION THEREOF MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE. IN ANY CASE, THE HOLDER HEREOF WILL NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTIONS WITH REGARD TO THIS
SECURITY EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.]3

 

[THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION
RIGHTS AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE
REVERSE HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO
COMPLY WITH THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.]4

 

THIS SECURITY MAY NOT BE SOLD OR TRANSFERRED TO, AND EACH PURCHASER BY ITS
PURCHASE OF THIS SECURITY SHALL BE DEEMED TO HAVE REPRESENTED AND COVENANTED
THAT IT IS NOT ACQUIRING THIS SECURITY FOR OR ON BEHALF OF, AND WILL NOT
TRANSFER THIS SECURITY TO, ANY EMPLOYEE BENEFIT PLAN (A “PLAN”) AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), EXCEPT THAT

--------------------------------------------------------------------------------

2   These paragraphs to be included only if the Security is a Transfer
Restricted Security.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3

 

SUCH PURCHASE FOR OR ON BEHALF OF A PLAN SHALL BE PERMITTED:

 

1.    TO THE EXTENT SUCH PURCHASE IS MADE BY OR ON BEHALF OF A BANK COLLECTIVE
INVESTMENT FUND MAINTAINED BY THE PURCHASER IN WHICH NO PLAN (TOGETHER WITH ANY
OTHER PLANS MAINTAINED BY THE SAME EMPLOYER OR EMPLOYEE ORGANIZATION) HAS AN
INTEREST IN EXCESS OF 10% OF THE TOTAL ASSETS IN SUCH COLLECTIVE INVESTMENT
FUND, AND THE OTHER APPLICABLE CONDITIONS OF PROHIBITED TRANSACTION CLASS
EXEMPTION 91-38 ISSUED BY THE DEPARTMENT OF LABOR ARE SATISFIED;

 

2.    TO THE EXTENT SUCH PURCHASE IS MADE BY OR ON BEHALF OF AN INSURANCE
COMPANY POOLED SEPARATE ACCOUNT MAINTAINED BY THE PURCHASER IN WHICH, AT ANY
TIME WHILE THESE SECURITIES ARE OUTSTANDING, NO PLAN (TOGETHER WITH ANY OTHER
PLANS MAINTAINED BY THE SAME EMPLOYER OR EMPLOYEE ORGANIZATION) HAS AN INTEREST
IN EXCESS OF 10% OF THE TOTAL OF ALL ASSETS IN SUCH POOLED SEPARATE ACCOUNT, AND
THE OTHER APPLICABLE CONDITIONS OF PROHIBITED TRANSACTION CLASS EXEMPTION 90-1
ISSUED BY THE DEPARTMENT OF LABOR ARE SATISFIED;

 

3.    TO THE EXTENT SUCH PURCHASE IS MADE BY AN INVESTMENT FUND ON BEHALF OF A
PLAN BY (A) AN INVESTMENT ADVISER REGISTERED UNDER THE INVESTMENT ADVISERS ACT
OF 1940, AS AMENDED (THE “1940 ACT”), THAT HAD AS OF THE LAST DAY OF ITS MOST
RECENT FISCAL YEAR TOTAL ASSETS UNDER ITS MANAGEMENT AND CONTROL IN EXCESS OF
$50.0 MILLION AND HAD STOCKHOLDERS’ OR PARTNERS’ EQUITY IN EXCESS OF $750,000,
AS SHOWN IN ITS MOST RECENT BALANCE SHEET PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, OR (B) A BANK AS DEFINED IN SECTION 202(A)(2) OF
THE 1940 ACT WITH EQUITY CAPITAL IN EXCESS OF $1.0 MILLION AS OF THE LAST DAY OF
ITS MOST RECENT FISCAL YEAR, OR (C) AN INSURANCE COMPANY WHICH IS QUALIFIED
UNDER THE LAWS OF MORE THAN ONE STATE TO MANAGE, ACQUIRE OR DISPOSE OF ANY
ASSETS OF A PENSION OR WELFARE PLAN, WHICH INSURANCE COMPANY HAS AS OF THE LAST
DAY OF ITS MOST RECENT FISCAL YEAR, NET WORTH IN EXCESS OF $1.0 MILLION AND
WHICH IS SUBJECT TO SUPERVISION AND EXAMINATION BY A STATE AUTHORITY HAVING
SUPERVISION OVER INSURANCE COMPANIES AND, IN ANY CASE, SUCH INVESTMENT ADVISER,
BANK OR INSURANCE COMPANY IS OTHERWISE A QUALIFIED PROFESSIONAL ASSET MANAGER,
AS SUCH TERM IS USED IN PROHIBITED TRANSACTION CLASS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4

 

EXEMPTION 84-14 ISSUED BY THE DEPARTMENT OF LABOR, AND THE ASSETS OF SUCH PLAN
WHEN COMBINED WITH THE ASSETS OF OTHER PLANS ESTABLISHED OR MAINTAINED BY THE
SAME EMPLOYER (OR AFFILIATE THEREOF) OR EMPLOYEE ORGANIZATION AND MANAGED BY
SUCH INVESTMENT ADVISER, BANK OR INSURANCE COMPANY, DO NOT REPRESENT MORE THAN
20% OF THE TOTAL CLIENT ASSETS MANAGED BY SUCH INVESTMENT ADVISER, BANK OR
INSURANCE COMPANY AT THE TIME OF THE TRANSACTION, AND THE OTHER APPLICABLE
CONDITIONS OF SUCH EXEMPTION ARE OTHERWISE SATISFIED;

 

4.    TO THE EXTENT SUCH PLAN IS A GOVERNMENTAL PLAN, AS DEFINED IN SECTION
3(32) OF ERISA WHICH IS NOT SUBJECT TO THE PROVISIONS OF TITLE 1 OF ERISA, AND
AS DEFINED IN SECTION 414(d) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”);

 

5.    TO THE EXTENT SUCH PURCHASE IS MADE BY OR ON BEHALF OF AN INSURANCE
COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT, THE RESERVES AND LIABILITIES
FOR THE GENERAL ACCOUNT CONTRACTS HELD BY OR ON BEHALF OF ANY PLAN, TOGETHER
WITH ANY OTHER PLANS MAINTAINED BY THE SAME EMPLOYER (OR ITS AFFILIATES) OR
EMPLOYEE ORGANIZATION, DO NOT EXCEED 10% OF THE TOTAL RESERVES AND LIABILITIES
OF THE INSURANCE COMPANY GENERAL ACCOUNT (EXCLUSIVE OF SEPARATE ACCOUNT
LIABILITIES), PLUS SURPLUS AS SET FORTH IN THE NATIONAL ASSOCIATION OF INSURANCE
COMMISSIONERS ANNUAL STATEMENT FILED WITH THE STATE OF DOMICILE OF THE INSURER,
IN ACCORDANCE WITH PROHIBITED TRANSACTION CLASS EXEMPTION 95-60, AND THE OTHER
APPLICABLE CONDITIONS OF SUCH EXEMPTION ARE OTHERWISE SATISFIED;

 

6.    TO THE EXTENT PURCHASE IS MADE BY AN IN-HOUSE ASSET MANAGER WITHIN THE
MEANING OF PART IV(A) OF PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, SUCH
MANAGER HAS MADE OR PROPERLY AUTHORIZED THE DECISION FOR SUCH PLAN TO PURCHASE
THIS SECURITY, UNDER CIRCUMSTANCES SUCH THAT PROHIBITED TRANSACTION CLASS
EXEMPTION 96-23 IS APPLICABLE TO THE PURCHASE AND HOLDING OF THIS SECURITY; OR

 

7.    TO THE EXTENT SUCH PURCHASE WILL NOT OTHERWISE GIVE RISE TO A TRANSACTION
DESCRIBED IN SECTION 406 OR SECTION 4975(C)(1) OF THE CODE FOR WHICH A STATUTORY
OR ADMINISTRATIVE EXEMPTION IS UNAVAILABLE.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5

 

CHIPPAC, INC.

 

CUSIP No. [·]                                       
                                        
                                        
                                                       No. 1

 

ISIN No. [·]

 

2.50% CONVERTIBLE SUBORDINATED NOTE DUE 2008

 

ChipPAC, Inc., a Delaware corporation (the “Company”, which term shall include
any successor corporation under the Indenture referred to on the reverse
hereof), promises to pay to Cede & Co., or registered assigns, the principal sum
of 125,000,000 Dollars on June 1, 2008 [or such greater or lesser amount as is
indicated on the Schedule of Exchanges of Securities on the other side of this
Security].5

 

Interest Payment Dates: June 1 and December 1, beginning December 1, 2003

 

Record Dates: May 15 and November 15

 

This Security is convertible as specified on the other side of this Security.
Additional provisions of this Security are set forth on the other side of this
Security.

 

SIGNATURE PAGE FOLLOWS

 

--------------------------------------------------------------------------------

5   This phrase should be included only if the Security is a Global Security



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

CHIPPAC, INC.

     

By:

  /s/    Robert Krakauer    

--------------------------------------------------------------------------------

    Name:  Robert Krakauer     Title:  Chief Financial Officer

 

Trustee’s Certificate of Authentication: This is one

of the Securities referred to in the within-mentioned

Indenture.

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee, /s/    Frank P. Leslie III

--------------------------------------------------------------------------------

Authorized Signatory

 

By:  Frank P. Leslie III



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7

 

[FORM OF REVERSE SIDE OF SECURITY]

 

CHIPPAC, INC.

 

2.50% CONVERTIBLE SUBORDINATED NOTE DUE JUNE 1, 2008

 

1.    Interest

 

ChipPAC, Inc., a Delaware corporation (the “Company” which term shall include
any successor corporation under the Indenture hereinafter referred to), promises
to pay interest on the principal amount of this Security at the rate of 2.50%
per annum. The Company shall pay interest semiannually on June 1 and December 1
of each year, commencing December 1, 2003; provided, however, that such interest
may be increased by any Additional Interest accruing from time to time on the
principal amount of this Security as provided in the Registration Rights
Agreement. Any reference herein to interest accrued or payable as of any date
shall include any Additional Interest accrued or payable on such date as
provided in the Registration Rights Agreement. Interest on the Securities shall
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from May 28, 2003; provided, however, that if there is
not an existing Default in the payment of interest and if this Security is
authenticated between a record date referred to on the face hereof and the next
succeeding interest payment date, interest shall accrue from such interest
payment date. Interest will be computed on the basis of a 360-day year of twelve
30-day months.

 

2.    Method of Payment

 

The Company shall pay interest on this Security (except defaulted interest) to
the person who is the Holder of this Security at the close of business on May 15
or November 15, as the case may be, next preceding the related interest payment
date. The Holder must surrender this Security to a Paying Agent to collect
payment of principal. The Company will pay principal and interest in money of
the United States that at the time of payment is legal tender for payment of
public and private debts. The Company may, however, pay principal and interest
in respect of any Certificated Security by check or wire payable in such money;
provided, however, that a Holder with an aggregate principal amount in excess of
$2,000,000 will be paid by wire transfer in immediately available funds at the
election of such Holder. The Company may mail an interest check to the Holder’s
registered address. Notwithstanding the foregoing, so long as this Security is
registered in the name of a Depositary or its nominee, all payments hereon shall
be made by wire transfer of immediately available funds to the account of the
Depositary or its nominee.

 

3.    Paying Agent, Registrar and Conversion Agent

 

Initially, U.S. Bank National Association (the “Trustee”, which term shall
include any successor trustee under the Indenture hereinafter referred to) will
act as Paying Agent, Registrar and Conversion Agent. The Company may change any
Paying Agent, Registrar or Conversion Agent without notice to the Holder. The
Company or any



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8

 

of its Subsidiaries may, subject to certain limitations set forth in the
Indenture, act as Paying Agent or Registrar.

 

4.    Indenture, Limitations

 

This Security is one of a duly authorized issue of Securities of the Company
designated as its 2.50% Convertible Subordinated Notes Due 2008 (the
“Securities”) issued under an Indenture dated as of May 28, 2003 (together with
any supplemental indentures thereto, the “Indenture”), among ChipPAC, Inc. (the
“Company”), and the Trustee. Capitalized terms herein are used as defined in the
Indenture unless otherwise defined herein. The terms of this Security include
those stated in the Indenture and those required by or made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended, as in
effect on the date of the Indenture. This Security is subject to all such terms,
and the Holder of this Security is referred to the Indenture and said Act for a
statement of them. The Securities are subordinated unsecured obligations of the
Company limited to $150,000,000 aggregate principal amount. The Indenture does
not limit other debt of the Company, secured or unsecured, including Senior
Indebtedness.

 

5.    Purchase of Securities at Option of Holder Upon a Change of Control

 

At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase all or any part
specified by the Holder (so long as the principal amount of such part is $1,000
or an integral multiple of $1,000 in excess thereof) of the Securities held by
such Holder on the date that is no less than 30 days and not more than 60 days
after notice of the occurrence of a Change of Control is given as provided in
Section 4.07, at a purchase price equal to 100% of the principal amount thereof
together with accrued interest up to, but excluding, the Change of Control
Purchase Date. The Holder shall have the right to withdraw any Change of Control
Purchase Notice (in whole or in a portion thereof that is $1,000 or an integral
multiple of $1,000 in excess thereof) at any time prior to the close of business
on the Business Day next preceding the Change of Control Purchase Date by
delivering a written notice of withdrawal to the Paying Agent in accordance with
the terms of the Indenture.

 

6.    Conversion

 

A Holder of a Security may convert the principal amount of such Security (or any
portion thereof equal to $1,000 or any integral multiple of $1,000 in excess
thereof) into shares of Common Stock at any time prior to the close of business
on the Business Day immediately preceding June 1, 2008; provided, however, that
if the Security is subject to purchase upon a Change of Control, the conversion
right will terminate at the close of business on the Business Day immediately
preceding the Change of Control Purchase Date for such Security or such earlier
date as the Holder presents such Security for purchase (unless the Company shall
default in making the Change of Control Purchase Price when due, in which case
the conversion right shall terminate at the close of business on the date such
default is cured and such Security is purchased).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9

 

The initial Conversion Price is $8.062 per share, subject to adjustment under
certain circumstances. The number of shares of Common Stock issuable upon
conversion of a Security is determined by dividing the principal amount of the
Security or portion thereof converted by the Conversion Price in effect on the
Conversion Date. No fractional shares will be issued upon conversion; in lieu
thereof, an amount will be paid in cash based upon the Closing Price (as defined
in the Indenture) of the Common Stock on the Trading Day immediately prior to
the Conversion Date. To convert a Security, a Holder must (a) complete and
manually sign the conversion notice set forth below and deliver such notice to a
Conversion Agent, (b) surrender the Security to a Conversion Agent, (c) furnish
appropriate endorsements and transfer documents if required by a Registrar or a
Conversion Agent, and (d) pay any transfer or similar tax, if required.
Securities so surrendered for conversion (in whole or in part) during the period
from the close of business on any regular record date to the opening of business
on the next succeeding interest payment date (excluding Securities or portions
thereof which are subject to purchase following a Change of Control on a date
during the period beginning at the close of business on a regular record date
and ending at the opening of business on the first Business Day after the next
succeeding interest payment date, or if such interest payment date is not a
Business Day, the second such Business Day) shall also be accompanied by payment
in funds acceptable to the Company of an amount equal to the interest payable on
such interest payment date on the principal amount of such Security then being
converted, and such interest shall be payable to such registered Holder
notwithstanding the conversion of such Security, subject to the provisions of
this Indenture relating to the payment of defaulted interest by the Company. If
the Company defaults in the payment of interest payable on such interest payment
date, the Company shall promptly repay such funds to such Holder. A Holder may
convert a portion of a Security equal to $1,000 or any integral multiple
thereof. A Security in respect of which a Holder had delivered a Change of
Control Purchase Notice exercising the option of such Holder to require the
Company to purchase such Security may be converted only if the Change of Control
Purchase Notice is withdrawn in accordance with the terms of the Indenture.

 

7.    Subordination

 

The indebtedness evidenced by the Securities is, to the extent and in the manner
provided in the Indenture, subordinate and junior in right of payment to the
prior payment in full of all Senior Indebtedness of the Company. Any Holder by
accepting this Security agrees to and shall be bound by such subordination
provisions and authorizes the Trustee to give them effect. In addition to all
other rights of Senior Indebtedness described in the Indenture, the Senior
Indebtedness shall continue to be Senior Indebtedness and entitled to the
benefits of the subordination provisions irrespective of any amendment,
modification or waiver of any terms of any instrument relating to the Senior
Indebtedness or any extension or renewal of the Senior Indebtedness.

 

8.    Denominations, Transfer, Exchange

 

The Securities are in registered form without coupons in denominations of $1,000
and integral multiples of $1,000. A Holder may register the transfer of or



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10

 

exchange Securities in accordance with the Indenture. The Registrar may require
a Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay any taxes or other governmental charges that may be imposed
in relation thereto by law or permitted by the Indenture.

 

9.    Persons Deemed Owners

 

The Holder of a Security may be treated as the owner of it for all purposes.

 

10.    Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent will pay the money back to the Company at its
written request. After that, Holders entitled to money must look to the Company
for payment.

 

11.    Amendment, Supplement and Waiver

 

Subject to certain exceptions, the Indenture or the Securities may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the Securities then outstanding, and an existing Default or Event of
Default and its consequence or compliance with any provision of the Indenture or
the Securities may be waived in a particular instance with the consent of the
Holders of a majority in principal amount of the Securities then outstanding.
Without the consent of or notice to any Holder, the Company and the Trustee may
amend or supplement the Indenture or the Securities to, among other things, cure
any ambiguity, defect or inconsistency or make any other change that does not
adversely affect the rights of any Holder.

 

12.    Successor Corporation

 

When a successor corporation assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor corporation will (except in certain
circumstances specified in the Indenture) be released from those obligations.

 

13.    Defaults and Remedies

 

Under the Indenture, an Event of Default includes:

(1) the Company defaults in any payment of interest on any Security when the
same becomes due and payable, whether or not such payment shall be prohibited by
Article 11, and such default continues for a period of 30 days; (2) the Company
(i) defaults in the payment of the principal of any Security when the same
becomes due and payable at its Stated Maturity, upon declaration of acceleration
or otherwise, whether or not such payment shall be prohibited by Article 11 or
(ii) fails to purchase Securities when required pursuant to this Indenture or
the Securities, whether or not such purchase shall be prohibited by Article 11;
(3) the Company fails to comply with its obligations with respect to a Change of
Control in accordance with Sections 4.07, 4.08, 4.09, 4.10 and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11

 

4.11 (other than its obligation to purchase securities properly submitted for
purchase); (4) the Company fails to comply with its obligations under Section
6.01; (5) the Company fails to comply with any of its agreements in the
Securities or the Indenture (other than those referred to in clauses (1) through
(4) above) and such failure continues for 60 days after the notice specified
below; or (6) the Company pursuant to or within the meaning of any Bankruptcy
Law: (A) commences a voluntary case; (B) consents to the entry of an order for
relief against it in an involuntary case; (C) consents to the appointment of a
Custodian of it or for a substantial part of its property; or (D) makes a
general assignment for the benefit of its creditors; (7) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for
relief against the Company in an involuntary case; (B) appoints a Custodian of
the Company or for all or substantially all of its property; or (C) orders the
winding up or liquidation of the Company; and the order or decree remains
unstayed and in effect for 60 days (together with Clause (6), the “bankruptcy
provisions”); (8) Indebtedness of the Company is not paid within 15 days of any
applicable grace period after final maturity or is accelerated by the holders
thereof because of a default and the total amount of such Indebtedness unpaid or
accelerated exceeds $15.0 million (the “cross acceleration provision”).

 

If an Event of Default (other than an event of default as described in clauses
(6) and (7) with respect to the Company) occurs and is continuing, the Trustee
or the Holders of at least 25% in principal amount of the Securities then
outstanding may declare all unpaid principal to the date of acceleration on the
Securities then outstanding to be due and payable immediately, all as and to the
extent provided in the Indenture. If an Event of Default occurs as a result of
certain events of bankruptcy, insolvency or reorganization of the Company or as
described in clauses (6) and (7) herein, unpaid principal of the Securities then
outstanding shall become due and payable immediately without any declaration or
other act on the part of the Trustee or any Holder, all as and to the extent
provided in the Indenture. Holders may not enforce the Indenture or the
Securities except as provided in the Indenture. The Trustee may require
indemnity satisfactory to it before it enforces the Indenture or the Securities.
Subject to certain limitations, Holders of a majority in principal amount of the
Securities then outstanding may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders notice of any continuing Default
(except a Default in payment of principal or interest) if it determines that
withholding notice is in their interests. The Company is required to file
periodic reports with the Trustee as to the absence of Default.

 

14.    Trustee Dealings with the Company

 

U.S. Bank National Association, the Trustee under the Indenture, in its
individual or any other capacity, may make loans to, accept deposits from and
perform services for the Company or an Affiliate of the Company, and may
otherwise deal with the Company or an Affiliate of the Company, as if it were
not the Trustee.

 

15.    No Recourse Against Others

 

A director, officer, employee or shareholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12

 

Indenture nor for any claim based on, in respect of or by reason of such
obligations or their creation. The Holder of this Security by accepting this
Security waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of this Security.

 

16.    Authentication

 

This Security shall not be valid until the Trustee or an authenticating agent
manually signs the certificate of authentication on the other side of this
Security.

 

17.    Abbreviations and Definitions

 

Customary abbreviations may be used in the name of the Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (=joint tenants with right of survivorship and not as tenants in common),
CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act). All terms defined
in the Indenture and used in this Security but not specifically defined herein
are defined in the Indenture and are used herein as so defined.

 

18.    Indenture to Control; Governing Law

 

In the case of any conflict between the provisions of this Security and the
Indenture, the provisions of the Indenture shall control. This Security shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law.

 

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture. Requests may be made to: ChipPAC, Inc., 47400 Kato
Road, Fremont, California 94538, Attention: Corporate Secretary.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13

 

ASSIGNMENT FORM

 

 

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to

 

                                                                               
                                        
                                        
                                        
                                                            

(Insert assignee’s soc. sec. or tax I.D. no.)

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

                                                                               
                                        
                                        
                                        
                                                            

 

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

 

 

     Your Signature Date:                                                      
                                         
                                        
                                        
                                                                 (Sign exactly
as your name appears on the other side of this Security)

 

*Signature guaranteed by:

 

By:                                                                    

 

  •   Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14

 

CONVERSION NOTICE

 

 

To convert this Security into Common Stock of ChipPAC, Inc., check the box:    ¨

 

To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a multiple of $1,000):
$                                .

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                                                                
                                        
                                                              

 

                                                                               
                                                                                
                                                                                
                      

 

(Print or type assignee’s name, address and zip code)

 

                                                                               
                                        
                                        
                                        
                                                            

 

     Your Signature Date:                                     
                                                                     
                                        
                                        
                                                              (Sign exactly as
your name appears on the other side of this Security)

 

*Signature guaranteed by:

 

By:                                                                   

 

  •   Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16

 

OPTION TO ELECT REPURCHASE

UPON A CHANGE OF CONTROL

 

To:    ChipPAC, Inc.

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from ChipPAC, Inc. (the “Company”) as to the
occurrence of a Change of Control with respect to the Company, and requests and
instructs the Company to redeem the entire principal amount of this Security, or
the portion thereof (which is $1,000 or an integral multiple thereof) below
designated, in accordance with the terms of the Indenture referred to in this
Security at the Change of Control Purchase Price, together with accrued interest
to, but excluding, such date, to the registered Holder hereof.

 

Date:                                                                      
                                                                               
                                                                   
Signatures(s)        Signature(s) must be guaranteed by a qualified guarantor
institution with membership in an approved signature guarantee program pursuant
to Rule 17Ad-15 under the Securities Exchange Act of 1934.       
                                                                               
                                                                    Signature
Guaranty

 

Principal amount to be redeemed (in an integral multiple of $1,000, if less than
all):

 

                                                                           

 

NOTICE:   The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16

 

SCHEDULE OF EXCHANGES OF SECURITIES6

 

The following exchanges, repurchases or conversions of a part of this global
Security have been made:

 

Date of
Exchange


--------------------------------------------------------------------------------

  Principal
Amount of
this Global
Security
Following
Such Decrease
(or Increase)


--------------------------------------------------------------------------------

  Authorized
Signatory of
Securities
Custodian


--------------------------------------------------------------------------------

  Amount
of Decrease
in Principal
Amount of
this Global
Security


--------------------------------------------------------------------------------

  Amount
of Increase
in Principal
Amount of
this Global
Security


--------------------------------------------------------------------------------

                                                     

--------------------------------------------------------------------------------

6   This schedule should be included only if the Security is a Global Security.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17

 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION

 

OF TRANSFER OF TRANSFER RESTRICTED SECURITIES7

 

Re:   2.50% Convertible Subordinated Securities Due 2008 (the “Securities”) of
ChipPAC, Inc.

 

This certificate relates to $             principal amount of Securities owned
in

 

(check applicable box)

 

¨    book-entry or      ¨     definitive form by              (the
“Transferor”).

 

The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Securities.

 

In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.08 of the
Indenture dated as of May 28, 2003, between ChipPAC, Inc. and U.S. Bank National
Association (the “Indenture”), and the transfer of such Security is being made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) (check applicable box) or the transfer
or exchange, as the case may be, of such Security does not require registration
under the Securities Act because (check applicable box):

 

  ¨   Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.

 

  ¨   Such Security is being transferred to the Company.

 

  ¨   Such Security is being transferred inside the United States to a person
the Transferor reasonably believes is a “qualified

--------------------------------------------------------------------------------

7   This certificate should only be included if this Security is a Transfer
Restricted Security.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18

 

 

institutional buyer” (as defined in Rule 144A or any successor provision thereto
(“Rule 144A”) under the Securities Act) that is purchasing for its own account
or for the account of a “qualified institutional buyer”, in each case to whom
notice has been given that the transfer is being made in reliance on such Rule
144A, and in each case in reliance on Rule 144A.

 

  ¨   Such Security is being transferred outside the United States in an
offshore transaction within the meaning of Regulation S under the Securities Act
in compliance with Rule 904 under the Securities Act.

 

  ¨   Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements under the Securities Act in
accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the
Securities Act.

 

  ¨   Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act (other than
an exemption referred to above) and as a result of which such Security will,
upon such transfer, cease to be a “restricted security” within the meaning of
Rule 144 under the Securities Act.

 

The Transferor acknowledges and agrees that, if the transferee will hold any
such Securities in the form of beneficial interests in a Global Security which
is a “restricted security” within the meaning of Rule 144 under the Securities
Act, then such



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19

 

transfer can only be made pursuant to Rule 144A under the Securities Act and
such transferee must be a “qualified institutional buyer” (as defined in Rule
144A).

 

Date:                                                                     

                                        
                                                    (Insert Name of Transferor)
   